Case 1:20-ap-01065-VK      Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49         Desc
                           Main Document     Page 1 of 77


  1   JOHN G. BURGEE, ESQ. (State Bar No. 132129)
      jburgee@bandalaw.net
  2   BURGEE & ABRAMOFF, P.C.
      20501 Ventura Boulevard, Suite 262
  3   Woodland Hills, California 91364
      T: (818) 264-7575
  4   F: (818)264-7576
  5   Attorneys for Defendants/Cross-Complainants
      RUVIN FEYGENBERG, MICHAEL
  6   LEIZEROVITZ and SENSIBLE CONSULTING
      AND MANAGEM ENT, INC.
  7
  8
  9                         UNITED STATES BANKRUPTCY COURT
 10                           CENTRAL DISTRICT OF CALIFORNIA
 11                            SAN FERNANDO VALLEY DIVISION
 12
 13   In re:                                 )        Case No. 1:20-bk-11006-VK
                                             )
 14   Lev Investments, LLC,                  )        Chapter 11
                                             )
 15                       Debtor.            )        Adversarial No. 1:20-ap-01065-VK
      _________________________________ )
 16                                          )        MEMORANDUM OF POINTS AND
      Lev Investments, LLC,                  )        AUTHORITIES OF DEFENDANTS/
 17                                          )        CROSS-COMPLAINANTS RUVIN
                          Plaintiff,         )        FEYGENBERG, MICHAEL
 18                                          )        LEIZEROVITZ, AND SENSIBLE
             vs.                             )        CONSULTING AND M ANAGEM ENT,
 19                                          )        INC. IN OPPOSITION TO REMAND;
      Ruvin Feygenberg, Michael Leizerovitz, )        DECLARATION OF JOHN G.
 20   Sensible Consulting and Management, )           BURGEE
      Inc., Ming Zhu, LLC and Does 1         )
 21   Through 100;                           )
                                             )        Status Conference: August 12, 2020
 22                       Defendants.        )        Time: 1:30 p.m.
      _________________________________ )             Courtroom: 301
 23                                          )                     21041 Burbank Blvd.
      AND CROSS-COMPLAINT.                   )                     Woodland Hills, CA 91367
 24   _________________________________ )
 25            Defendants/Cross-Complainants Ruvin Feygenberg, Michael Leizerovitz, and
 26   Sensible Consulting and Management, Inc. (“Sensible”) submit the following points and
 27   authorities and attached Declaration of John G. Burgee in opposition to the Court’s Order
 28   to Show Cause re: Remand for this adversary proceeding:

                                                  1
Case 1:20-ap-01065-VK            Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                                    Desc
                                 Main Document     Page 2 of 77


  1                                              TABLE OF CONTENTS
  2                                                                                                                            Page
  3
      TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
  4
      MEMORANDUM OF POINTS AND AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . 4
  5
      I.      INTRODUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
  6
      II.     BACKGROUND. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
  7
              A.       The Albers Property. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
  8
              B.       The Coachella Foreclosure. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
  9
      III.    PENDING CLAIMS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
 10
      IV.     THE COURT SHOULD NOT REMAND THIS ACTION TO STATE COURT. 12
 11
              A.       The Court has Subject Matter Jurisdiction of the Claims Stated in this
 12                    Action. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
 13           B.       Mandatory Abstention Would Not Be Appropriate. . . . . . . . . . . . . . . . . . 15
 14           C.       The Court Should Not Elect to Remand This Action. . . . . . . . . . . . . . . . . 17
 15   V.      CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
 16   DECLARATION OF JOHN G. BURGEE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                    2
Case 1:20-ap-01065-VK               Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                                     Desc
                                    Main Document     Page 3 of 77


  1                                              TABLE OF AUTHORITIES
  2                                                                                                                                 Page
  3   Statutes:
  4   28 U.S.C. § 1334 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 15, 19
  5   28 U.S.C. § 1452. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
  6   28 U.S.C. § 157 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 14
  7   28 U.S.C. §§ 1441–1455 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
  8
  9   Cases:
 10   Celotex Corp. v. Edwards, 514 U.S. 300, 115 S.Ct. 1493, 131 L.Ed.2d 403 (1995) 13, 19
 11   Exec. Benefits Ins. Agency v. Arkison, 573 U.S. 25, 134 S.Ct. 2165, 189 L.Ed.2d
             83 (2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
 12
      In re AWTR Liquidation Inc., 547 B.R. 831 (Bankr. C.D. Cal. 2016) . . . . . . . . . . . . . . . 19
 13
      In re Cytodyn of New Mexico, Inc., 374 B.R. 733 (Bankr. C.D. Cal. 2007) . . . . . . . . . . 18
 14
      In re Enron Corp., 296 B.R. 505 (C.D. Cal. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
 15
      In re Fietz, 852 F.2d 455 (9th Cir. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
 16
      In re Gen. Carriers Corp., 258 B.R. 181 (B.A.P. 9th Cir. 2001) . . . . . . . . . . . . . . . . . . 16
 17
      In re Harris Pine Mills, 44 F.3d 1431 (9th Cir. 1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
 18
      In re Lazar, 237 F.3d 967 (9th Cir. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
 19
      In re Ray, 624 F.3d 1124 (9th Cir. 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
 20
      In re Smith, 389 B.R. 902 (Bankr. D. Nev. 2008)                           . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
 21
      Pacor, Inc. v. Higgins, 743 F.2d 984 (3d Cir. 1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
 22
      Stern v. Marshall, 564 U.S. 462, 131 S.Ct. 2594, 180 L.Ed.2d 475 (2011) . . . . . . . . . . 14
 23
 24
 25
 26
 27
 28

                                                                      3
Case 1:20-ap-01065-VK      Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49             Desc
                           Main Document     Page 4 of 77


  1                   MEMO RANDUM OF POINTS AND AUTHORITIES
  2
  3   I.     INTRODUCTION.
  4          Debtor Lev Investments, LLC (“Lev”) commenced this bankruptcy proceeding on
  5   June 1, 2020. Lev had two major assets: a residential property in Sherman Oaks (the
  6   “Property”), and a loan receivable from an affiliated company. Lev valued the residential
  7   Property at $3,300,000. (BK Document 1, pages 38-39.)
  8          The primary encumbrance of the Property is a Deed of Trust currently held by
  9   Sensible based upon a loan to Lev in the original amount of approximately $1,047,675 (as
 10   reported by Lev in BK Document 1 at page 43). This Deed of Trust was subject to a non-
 11   judicial foreclosure at the time the bankruptcy was commenced and the Trustee’s sale of
 12   the Property was set for June 2, 2020.
 13          Lev has repeated stated in its papers filed with the Court that it commenced this
 14   bankruptcy proceeding: “In order to prevent the foreclosure of the Property (the Debtor’s
 15   primary asset) and preserve the equity in the Property for the benefit of all creditors (not
 16   just the Lenders), and to obtain resolution of the various litigation matters in which the
 17   Debtor is involved in an orderly and coordinated manner ... “ (See, e.g., Lev’s Opposition
 18   to Remand of the adversary action 20-ap-01060-VK, Document 9, page 4, lines 1-4.)
 19   This Adversary Proceeding is one of the litigation matters involving Lev that directly
 20   impacts the residential property which is Lev’s primary asset and claims against Lev that
 21   need to be liquidated in order for the administration of the bankrupt estate. Specifically,
 22   the claims in this action relate to the amount due and payable on the Deed of Trust, as
 23   well as claims related to the lien asserted by FR LLC on the Property and consequential
 24   damages arising from an improper foreclosure by Lev on another property. All of these
 25   matters need to be determined in connection with any plan for reorganization. This Court
 26   should therefore retain jurisdiction of these claims.
 27   //
 28   //

                                                    4
Case 1:20-ap-01065-VK      Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49               Desc
                           Main Document     Page 5 of 77


  1   II.    BACKGROUND.1
  2          A.     The Albers Property.
  3          On or about December 27, 2018, Feygenberg and Leizerovitz entered into a
  4   business transaction with Lev for Lev’s acquisition of the Property. (Exhibit 2, pp. 3-4, ¶
  5   10.) The parties’ plan was to purchase a defaulted Promissory Note secured by a first
  6   position Deed of Trust for the Property which was being foreclosed, and to complete the
  7   non-judicial foreclosure in order for Lev to obtain title to the Property. (Id.)
  8   Feygenberg’s and Leizerovitz’s role in the transaction was to act as lenders who were
  9   initially secured by having an interest in the purchased Note and after foreclosure, were to
 10   be secured by a first-position lien against the Property. (Id.) Consequently, the parties’
 11   written agreement specifically provided that, assuming Lev was the successful bidder at
 12   the foreclosure sale, Lev and only Lev would take title to the Property, and that a first-
 13   position Deed of Trust would immediately be recorded securing Feygenberg’s and
 14   Leizerovitz’s loan. (Id.) It was not contemplated, intended or agreed that either
 15   Feygenberg or Leizerovitz would ever be a title holder of the Property. (Id.)
 16          The principal Loan Agreement among the parties for this venture was prepared by
 17   Cross-Defendant Yevgeniya Lisitsa (also known as Y. Gina Lisitsa) whose law
 18   corporation is Cross-Defendant Lisitsa Law, Inc. (jointly “Lisitsa”). Lisitsa acted as
 19   counsel for all parties to the Loan Agreement. (Id.)
 20   //
 21   //
 22
             1
 23           This section substantially provides a summary of the allegations principally set
      forth in the Cross-Complaint of Feygenberg, Leizerovitz and Sensible filed in this action
 24   which is attached hereto as Exhibit 2 and found in bankruptcy (“BK”) Document 55 at
      pages 236-253.
 25
             Lev’s operative pleading in this matter is its First Amended Complaint which is
 26   principally based upon the same facts and is attached hereto as Exhibit 1 and found in
      .bankruptcy (“BK”) Document 55 at pages 105-131. The State Court sustained a
 27   demurrer to the First Amended Complaint so that only the First and Second Causes of
      Action remain. (See, BK Document 55, pages 219-225.)
 28

                                                    5
Case 1:20-ap-01065-VK       Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49               Desc
                            Main Document     Page 6 of 77


  1          Pursuant to the Loan Agreement, LEV was supposed to contribute $1,022,500 to
  2   the purchase of the Note and Deed of Trust. Unbeknownst to Feygenberg and
  3   Leizerovitz, Lev’s principal, Cross-Defendant Dmitri Lioudkovski was making deals with
  4   others to obtain the funds Lev needed to contribute to the purchase of the Note and Deed
  5   of Trust. (Exhibit 2, p. 4, ¶ 11.) In its Complaint that has been removed to this Court as
  6   20-ap-01060-VK, FR LLC claims that it is the assignor of one of such loans in the alleged
  7   amount of $119,000.2 (See, BK Document 9, pages 7-8.) The other known loan that Lev
  8   obtained was from Mariya Ayzenberg who was repaid by Lev prior to bankruptcy.
  9          Furthermore, the loans obtained by Lioudkovski were not only for Lev, but also
 10   purportedly obtained on behalf of Feygenberg and Leizerovitz. (Exhibit 2, p. 4, ¶ 11.)
 11   Feygenberg and Leizerovitz never gave Lev or Lioudkovski authority to obtain loans on
 12   their behalf and were unaware of the deals being made. (Id.) For example, FR LLC’s
 13   Complaint alleges that “Defendants, and each of them [i.e. Lev, Lioudkovski,
 14   Feygenberg, Leizerovitz and Sensible], approached [FR’s] assignor for a loan of
 15   $119,000 ...” (See, BK Document 9, page 7, lines 24-25.) Additionally, FR LLC claims
 16   that it is entitled to a Deed of Trust on the Property that is adverse, i.e. superior, to
 17   Sensible’s Deed of Trust which secures the loan initially made by Feygenberg and
 18   Leizerovitz. (Id., page 10.) Cross-Complainants did not discover the loan by FR LLC’s
 19   assignor until after it filed its lawsuit in December 2019. (Exhibit 2, p. 6, ¶ 16.)
 20          As contemplated by the Loan Agreement, Lev, Feygenberg and Leizerovitz
 21   acquired the defaulted Promissory Note secured by the Property that was in foreclosure
 22   on or about December 31, 2018. (Exhibit 2, p. 4-5, ¶ 12.) During the next month, the
 23
 24
             2
               FR claims that “on or about December 28, 2018, [its] assignor “wired $119,000 to
 25   escrow/title...” (BK Document 9, page 8, lines 6-7.) To date, FR has failed and refused
      to name its assignor. However, according to the closing statement for the transaction, the
 26   only parties wiring funds to escrow were Mariya Ayzenberg (who made a separate claim
      for a loan of $300,000 which was removed as 20-ap-1062-VK) and Lisitsa. (See, BK
 27   Claim 5, page 6 [Settlement Statement].) Since Ayzenberg represented herself with
      regard to her loan to Lev and Lisitsa was the only other person wiring money to escrow,
 28   Lisitsa is presumably FR’s assignor.

                                                      6
Case 1:20-ap-01065-VK      Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49             Desc
                           Main Document     Page 7 of 77


  1   owner of the Property engaged in legal actions in both the Superior Court and the
  2   Bankruptcy Court to try to derail the foreclosure. (Id.) The foreclosure sale of the
  3   Property ultimately occurred on January 30, 2019. (Exhibit 2, p. 5, ¶ 13.)
  4          Although the Property was sold based upon a credit bid of the amount due on the
  5   Promissory Note, the sale did not proceed as agreed by Feygenberg, Leizerovitz and Lev.
  6   (Id.) Despite the agreement that only Lev would take title to the Property and that a first-
  7   position Deed of Trust in favor of Feygenberg and Leizerovitz would be recorded against
  8   the Property as soon as the foreclosure occurred, the Trustee conducting the foreclosure
  9   sale under Lisitsa’s and Lev’s supervision, issued a Trustee’s Deed naming Lev,
 10   Feygenberg and Leizerovitz jointly as owners of the Property. (Id.)
 11          Realizing this mistake, Lisitsa prepared a Grant Deed to divest Feygenberg and
 12   Leizerovitz of ownership of the Property and a Deed of Trust to secure Feygenberg’s and
 13   Leizerovitz’s loan as a lien against the Property. 3 (Id.) These documents were executed
 14   on January 31, 2019, just one day after the Trustee’s sale. (Id.) However, Lisitsa, who
 15   had possession of these instruments, did not record them until March 22, 2019, after many
 16   demands for copies of the recorded documents. (Id.)
 17          In early March 2019, before the Grant Deed and Deed of Trust, Lev acting through
 18   Lisitsa asked Sensible to provide a pay-off demand for the loan in connection with an
 19   escrow for a purported sale of the Property. (Exhibit 2, pp. 5-6, ¶ 14.) In connection with
 20   that transaction, Lisitsa told Sensible that there was a “problem” with the title to the
 21   Property. (Id.) That “problem” ultimately turned out to be a judgment lien against
 22   Feygenberg for an old lawsuit that Feygenberg believed had been settled and dismissed.
 23   (Id.) Unbeknownst to Feygenberg, the claims against him were not dismissed and a
 24   judgment was entered against him for $169,855.38. (Id.) This “problem” would have
 25
             3
 26           Leizerovitz assigned his interest in the loan to Sensible at this time which became
      a beneficiary of the Deed of Trust with Feygenberg for the Deed of Trust prepared by
 27   Lisitsa. (Exhibit 2, pp. 5, ¶ 13.) Feygenberg later sold and assigned his interest in the
      loan to Sensible as well. (Exhibit 2, pp. 5-6, ¶ 14.) Sensible is therefore the sole holder
 28   of the Note and Deed of Trust at this time. (Id.)

                                                    7
Case 1:20-ap-01065-VK      Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49             Desc
                           Main Document     Page 8 of 77


  1   never arisen if the foreclosure on the Property had been handled as agreed where
  2   Feygenberg would never have been named as a title holder of the Property. However, the
  3   mistake of naming Feygenberg as a joint owner of the Property for one day cause the pre-
  4   existing judgment lien to attach to the Property.
  5          Based upon this “problem”, Lev, through its agents, demanded that Sensible agree
  6   to a payoff of the loan that is reduced by the amount of the judgment. (Id.) When
  7   Sensible refused to do so, Lev brought this lawsuit against Sensible, Feygenberg and
  8   Leizerovitz seeking compensation not only for the judgment, but also other for other
  9   undisclosed liens against the Property that they supposedly caused. (Id., and Exhibit 1.)
 10   Lev also alleges that the interest rate for the loan is usurious and unlawful. (See Exhibit
 11   1.)
 12
 13          B.     The Coachella Foreclosure.
 14          Lev made a loan in or about July 31, 2018, in the original principal amount of
 15   $2,000,000 that was secured by a first-position Deed of Trust for vacant land in
 16   Coachella, California. (Exhibit 2, pp. 10-11, ¶ 37.) At the same time, Leizerovitz, who
 17   had held prior liens against the land which were partially paid off by Lev’s loan, was
 18   given a Deed of Trust for a junior lien on the land. (Exhibit 2, p. 11, ¶ 38.)
 19          The borrower defaulted on Lev’s loan and Lev retained Cross-Defendant Real
 20   Property Trustee, Inc. whose principal is Mike Kemel (jointly “RPT”), to conduct a non-
 21   judicial foreclosure on the land. (Exhibit 2, p. 11, ¶ 40.) During the foreclosure process,
 22   disputes arose between Lev and the borrower as to the amount due on the loan. (Id.)
 23   Although LEV ultimately reduced its payoff demand for its loan, the borrower continued
 24   to dispute the amount demanded by LEV and brought a legal action in the Riverside
 25   Superior Court seeking a restraining order and preliminary injunction to prevent LEV
 26   from completing the foreclosure with the excessive payoff demand (GA&TV Inc. v. Lev
 27   Investments, LLC, Case Number RIC 1905065). (Exhibit 2, p. 11, ¶ 42.)
 28   //

                                                    8
Case 1:20-ap-01065-VK      Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49            Desc
                           Main Document     Page 9 of 77


  1          The Riverside Court granted the restraining order requested by the borrower on
  2   October 10, 2019. (Id.) By stipulation of the parties, the hearing on the preliminary
  3   injunction was heard on November 6, 2019. (Id.) Although the Riverside Court agreed
  4   that the amount stated in Lev’s Notice of Default and the original demand by Lev were
  5   excessive, the Court denied the preliminary injunction sought by the borrower. (Id.)
  6          The expiration of the temporary retraining order and the Court’s denial of the
  7   preliminary injunction occurred on November 6, 2019. (Exhibit 2, p. 12, ¶ 43.)
  8   California Civil Code 2924g(d) imposes an automatic seven day stay upon a foreclosure
  9   sale after the expiration of a temporary retraining order and denial of a preliminary
 10   injunction, unless there is an express court order waiving the provisions of that statute.
 11   The Riverside Court did not waive the statutory stay. (Id.) Hence, pursuant to Civil Code
 12   2924g(d), the earliest date that Lev could proceed with its foreclosure sale of the land
 13   securing its loan was November 13, 2019. (Id.) RPT conducted the foreclosure for Lev
 14   on November 7, 2019. (Id.) The sale was therefore in violation of Civil Code 2924g(d).
 15          The borrower demanded that the improper foreclosure sale of the land be set aside.
 16   Instead, Lev proceeded with a motion in the Riverside Court attempting to validate the
 17   premature sale. The Court refused to do so and denied Lev’s motion.
 18          Since Leizerovitz’s junior lien was wiped out by the improper foreclosure,
 19   Leizerovitz brought claims in this action seeking to cancel the Trustee’s Deed and restore
 20   his secured interest in the land. (See, Exhibit 2.) Leizerovitz also sought consequential
 21   damages. (Id.) Only days before Lev commenced this bankruptcy, it recorded a
 22   Rescission Deed on May 29, 2020, purporting to attempt to reconvey title back to the
 23   borrower. Although reconveyance of title would be part of the relief that Leizerovitz has
 24   been seeking in this action, by virtue of waiting more than six months to reconvey the
 25   land during which time the Covid pandemic occurred, Leizerovitz has substantial
 26   consequential damages for which he is pursuing compensation.
 27   //
 28   //

                                                    9
Case 1:20-ap-01065-VK      Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49            Desc
                           Main Document    Page 10 of 77


  1   III.   PENDING CLAIMS.
  2          The pleadings of this Adversary Proceeding which were removed to this Court
  3   entail the following claims:
  4          1.     Lev’s First Amended Complaint. (Exhibit 1.) The claims remaining in this
  5   pleading are the First Cause of Action for Breach of Implied Covenant against
  6   Encumbrances against Feygenberg, Leizerovitz and Sensible, and the Second Cause of
  7   Action for Usury against Sensible only.
  8                 A.     The Breach of Implied Covenant against Encumbrances cause of
  9   action is principally based upon a judgment lien against Feygenberg that attached to the
 10   property when he was (improperly) granted title to the Property as a joint tenant. This
 11   claim seeks to adjudicate liability for that lien. The claim is disputed by Feygenberg,
 12   Leizerovitz and Sensible because Feygenberg was never supposed to be an owner of the
 13   Property but was nonetheless placed on title as a co-owner of the Property by the mistake
 14   of Lev and Lisitsa who were supervising the foreclosure. Lev seeks to offset the lien
 15   against funds due to Sensible on its secured loan. The determination of this claim directly
 16   impacts the property of the bankruptcy estate and the administration of the bankruptcy.
 17                 B.     The Usury cause of action asserts that the interest rate and points due
 18   on the loan held by Sensible which is secured by the Property violates California usury
 19   laws. Sensible disputes this claim and asserts that the loan is exempt from usury limits
 20   since the loan was arranged by a licensed real estate broker (Lisitsa is a broker as well as
 21   an attorney) and Lev is a sophisticated borrower. The determination of this claim directly
 22   impacts the property of the bankruptcy estate and the administration of the bankruptcy.
 23          2.     Cross-Complaint by Feygenberg, Leizerovitz and Sensible. (Exhibit 2.)
 24   The Cross-Complaint in this action includes two groups of claims: a group of claims
 25   against Lev and Lisitsa based upon the unknown, “secret”, loans Lev obtained from
 26   Ayzenberg, FR LLC and potentially others, and a group of claims against Lev and RPT
 27   related to the improper foreclosure on the Coachella land.
 28   //

                                                   10
Case 1:20-ap-01065-VK      Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49            Desc
                           Main Document    Page 11 of 77


  1                 A.     The Loan claims are comprised of causes of action for breach of
  2   contract, breach of fiduciary duty, concealment, indemnity and declaratory relief. These
  3   claims are related to the FR Complaint that has been removed to this Court as 20-ap-
  4   1060-VK. There is a substantial overlap in the issues presented such as who obtained and
  5   is responsible for the purported loan by FR’s assignor, and the claims asserted in this
  6   action would be appropriate as a cross-claim in the FR action, In order to adjudicate the
  7   FR Complaint, the Court will necessarily need to hear the same evidence and make
  8   rulings that adjudicate the related claims in this action. As this Court previously
  9   determined in retaining jurisdiction of the FR Complaint, Lev’s liability for FR’s assigned
 10   loan directly impacts the property of the bankruptcy estate and the administration of the
 11   bankruptcy.
 12                 B.     The improper foreclosure claims are comprised of causes of action
 13   for quiet title, cancellation of instruments, wrongful foreclosure and declaratory and
 14   injunctive relief. Based upon the ostensible reconveyance of the improperly foreclosed
 15   land just prior to the commencement of bankruptcy, Leizerovitz may have already
 16   substantially obtained the relief he was seeking in most of these causes of action –
 17   provided that the reconveyance is valid and constitutes a transfer of ownership that a title
 18   company would insure (which is not known at this time). However, Leizerovitz also has
 19   sustained substantial consequential damages as a result of the improper foreclosure. The
 20   cause of action for wrongful foreclosure therefore still requires adjudication as to the
 21   damages sustained. Leizerovitz will be making a claim in this bankruptcy for such
 22   damages. Consequently, this claim will necessarily need to be determined by this Court
 23   in order to administer the bankruptcy.
 24   //
 25   //
 26   //
 27   //
 28   //

                                                   11
Case 1:20-ap-01065-VK        Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49              Desc
                             Main Document    Page 12 of 77


  1   IV.     THE COURT SHOULD NOT REM AND THIS ACTION TO STATE
  2           COURT.
  3
  4           A.     The Court has Subject M atter Jurisdiction of the Claims Stated in this
  5                  Action.
  6           Removal of state court actions to federal district court is governed by 28 U.S.C. §§
  7   1441–1455. Removal and remand of actions related to bankruptcy cases is governed by §
  8   1452.
  9           (a) A party may remove any claim or cause of action in a civil action . . . to
 10           the district court for the district where such civil action is pending, if such
 11           district court has jurisdiction of such claim or cause of action under section
 12           1334 of this title.
 13           (b) The court to which such claim or cause of action is removed my remand
 14           such claim or cause of action on any equitable ground. . . .
 15   28 U.S.C. § 1452.
 16           As set forth in § 1452, removal to a bankruptcy court requires that the court have
 17   jurisdiction of such claim or cause of action under 28 U.S.C. § 1334. 28 U.S.C. §
 18   1334(b), with regard to bankruptcy cases and proceedings, provides that:
 19           Except as provided by subsection (e)(2) and notwithstanding any Act of
 20           Congress that confers exclusive jurisdiction on a court or courts other than
 21           the district courts, the district courts shall have original but not exclusive
 22           jurisdiction of all civil proceedings arising under title 11, or arising in or
 23           related to cases under title 11.
 24           The courts have elaborated on these three bases for bankruptcy jurisdiction as
 25   follows:
 26           1. “Arising Under” Jurisdiction – "A matter arises under the Bankruptcy Code if
 27   its existence depends on a substantive provision of bankruptcy law, that is, if it involves a
 28   cause of action created or determined by a statutory provision of the Bankruptcy Code."

                                                     12
Case 1:20-ap-01065-VK       Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49              Desc
                            Main Document    Page 13 of 77


  1   In re Ray, 624 F.3d 1124, 1131 (9th Cir. 2010).
  2          2. “Arising In” Jurisdiction – "A proceeding ‘arises in’ a case under the
  3   Bankruptcy Code if it is an administrative matter unique to the bankruptcy process that
  4   has no independent existence outside of bankruptcy and could not be brought in another
  5   forum, but whose cause of action is not expressly rooted in the Bankruptcy Code." Id.
  6          3. “Related to” Jurisdiction – "Congress did not delineate the scope of `related to'
  7   jurisdiction, but its choice of words suggests a grant of some breadth." Celotex Corp. v.
  8   Edwards, 514 U.S. 300, 307-08, 115 S.Ct. 1493, 131 L.Ed.2d 403 (1995). A proceeding
  9   is "related to" a bankruptcy case if “ ‘the outcome of the proceeding could conceivably
 10   have any effect on the estate being administered in bankruptcy. Thus, the proceeding
 11   need not necessarily be against the debtor or against the debtor's property.” In re Fietz,
 12   852 F.2d 455, 457 (9th Cir. 1988) (quoting Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3d
 13   Cir. 1984)). “Related to” jurisdiction thus includes “suits between third parties which
 14   have an effect on the bankruptcy estate.” Celotex Corp. v. Edwards, supra, 514 U.S. at
 15   307 n. 5, 115 S.Ct. 1493. "Congress intended to grant comprehensive jurisdiction to the
 16   bankruptcy courts so that they might deal efficiently and expeditiously with all matters
 17   connected with the bankruptcy estate." Id., 514 U.S. at 308, 115 S.Ct. 1493. Hence, "[a]n
 18   action is related to bankruptcy if the outcome could alter the debtor's rights, liabilities,
 19   options, or freedom of action (either positively or negatively) and which in any way
 20   impacts upon the handling and administration of the bankrupt estate." Id. at 308 n. 6, 115
 21   S.Ct. 1493.
 22          Matters that "arise under or in Title 11 are deemed to be ‘core’ proceedings . . . ."
 23   In re Harris Pine Mills, 44 F.3d 1431, 1435 (9th Cir. 1995). Title 28, United States Code,
 24   section 157(b)(2) sets out a non-exclusive list of core proceedings, including "matters
 25   concerning the administration of the estate," "allowance or disallowance of claims,"
 26   "objections to discharges," "motions to terminate, annul, or modify the automatic stay,"
 27   and "confirmation of plans." Bankruptcy courts have the authority to hear and enter final
 28   judgments in "all core proceedings arising under title 11, or arising in a case under title 11

                                                     13
Case 1:20-ap-01065-VK      Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49             Desc
                           Main Document    Page 14 of 77


  1   . . . ." 28 U.S.C. § 157(b)(1); Stern v. Marshall, 564 U.S. 462, 475-76, 131 S.Ct. 2594,
  2   2604, 180 L.Ed.2d 475 (2011).
  3          The claims asserted in this removed action have a direct impact on the
  4   administration of the bankruptcy, the property of the estate, and the potential distributions
  5   to creditors. The First Amended Complaint is effectively an adjudication of Sensible’s
  6   first-position lien on the Debtor’s principal asset. This adjudication is necessary to
  7   determine not only the distribution to Sensible, but also the assets of the estate available
  8   to unsecured creditors. The Court ruled that the determination of FR’s alleged interest in
  9   the Property based upon a $119,000 purported loan was necessary for the administration
 10   of the bankruptcy. (See Minute Order of July 15, 2020, 20-ap-1060-VK, Document 11.)
 11   Clearly, the determination of Sensible’s admitted first-position security interest in the
 12   Property based upon a loan in excess of $1,000,000 would be just as necessary a
 13   determination for the administration of the bankruptcy as that of FR’s purported loan. It
 14   is thus evident that he bankruptcy cannot be administered without the adjudication of the
 15   First Amended Complaint and the Court has jurisdiction over the claims asserted therein.
 16          Similarly, the Cross-Complaint has a direct impact on the administration of the
 17   bankruptcy. This Court has already determined to retain jurisdiction of the FR
 18   Complaint. (Id.) The group of claims asserted in the Cross-Complaint as to loans against
 19   the Property, which includes FR’s purported loan, are related to that action: they involve
 20   the same subject matter and the same evidence. FR claims that Lev, Lioudkovski,
 21   Feygenberg, Leizerovitz and Sensible are all responsible for the repayment of its alleged
 22   loan. (See, BK Document 9.) The Cross-Complaint fundamentally claims that
 23   Feygenberg, Leizerovitz and Sensible knew nothing of FR’s purported loan and that they
 24   are entitled to compensation and indemnity from the Debtor and others if they are found
 25   to have any liability to FR (or any other unknown lender). 4 (See Exhibit 2.) In
 26
 27          4
              Except that Feygenberg, Leizerovitz and Sensible had already brought the Cross-
      Complaint against Lev and others in this action, they would have filed the same claims as
 28   a cross-claim in the FR action. (Burgee Decl., ¶ 7.)
                                                    14
Case 1:20-ap-01065-VK      Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49            Desc
                           Main Document    Page 15 of 77


  1   adjudicating the FR Complaint, the Court is necessarily determining the responsibility of
  2   Feygenberg, Leizerovitz and Sensible for FR’s purported loan which is substantially what
  3   is sought in the Cross-Complaint. These claims are inextricably intertwined with the FR
  4   Complaint which this Court has already determined to be “related to” the bankruptcy and
  5   ruled to retain jurisdiction. These claims in the Cross-Complaint are also at least
  6   minimally “related to” the bankruptcy and the Court clearly has jurisdiction over these
  7   claims.
  8          Finally, this Court should retain jurisdiction of the improper foreclosure claims.
  9   Preliminarily, determining whether the subject land has been properly reconveyed to the
 10   former owner is a core matter since if the ostensible rescission of the Trustee’s Deed is
 11   found to be invalid, the Debtor would be the title holder of the land. Determining
 12   whether or not Lev owns the land unquestionably effects the administration of the
 13   bankruptcy. Beyond that, Leizerovitz will be making a claim for the consequential
 14   damages sustained by virtue of the improper foreclosure no matter what. Lev held title to
 15   the land for more than six months before recording the ostensible rescission deed during
 16   which time substantial business opportunities were lost. Rescission requires prompt
 17   action. At a minimum, the Court has "related to" jurisdiction over Leizerovitz’s claim for
 18   damages, which would need to be adjudicated in connection with the administration of
 19   the estate. Leizerovitz’s claim will diminish the pool of funds for other creditors.
 20   Consequently, this Court has subject matter jurisdiction over the claims arising from
 21   Lev’s improper foreclosure of the Coachella land.
 22
 23          B.     Mandatory Abstention Would Not Be Appropriate.
 24          28 U.S.C. § 1334(c)(2) does not apply to removed proceedings. See In re Lazar,
 25   237 F.3d 967, 981 (9th Cir. 2001). Nevertheless, even if 28 U.S.C. § 1334(c)(2) applied
 26   to this proceeding, all of the following elements would have to be met to mandate
 27   abstention—
 28   //

                                                   15
Case 1:20-ap-01065-VK         Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49          Desc
                              Main Document    Page 16 of 77


  1          (1) A timely motion; (2) a purely state law question; (3) a non-core
  2          proceeding § 157(c)(1); (4) a lack of independent federal jurisdiction absent
  3          the petition under Title 11; (5) that an action is commenced in a state court;
  4          (6) the state court action may be timely adjudicated; (7) a state forum of
  5          appropriate jurisdiction exists.
  6   In re Gen. Carriers Corp., 258 B.R. 181, 189 (B.A.P. 9th Cir. 2001).
  7          This Court has already found that timely adjudication of claims will not be
  8   possible in the state court. This Court stated in its order denying the remand of the FR
  9   Complaint: “As a result of the COVID-19 pandemic, California courts temporarily closed
 10   and, upon reopening, will face a significant backlog of cases.” (See Minute Order of July
 11   15, 2020, 20-ap-1060-VK, Document 11, page 5.) This has been confirmed by the order
 12   of the Presiding Judge of the Los Angeles Superior Court of July 10, 2020, that civil trials
 13   will not be scheduled before November 16, 2020 and jury trials will not be scheduled
 14   before February 2021.5 (Burgee Decl., Exhibit 3.) Presumably, the cases that will be
 15   scheduled starting in November 2020 or February 2021 are those where the trials had
 16   already been set and were vacated because of the Covid pandemic. Effectively, the State
 17   Court’s ability to schedule trials is subject to an 8 to 11 month delay.
 18          This case has effectively had no discovery and is not even fully at issue. (Burgee
 19   Decl., ¶ 5.) Cross-Defendants have proceeded with motions to dismiss which are pending
 20   in this Court. (Id.) The Department where this matter was assigned in State Court is
 21   currently setting the analogous motions in November. (Id.) Consequently, remanding
 22   this action would mean pleading motions in November or December, and a trial mostly
 23   likely in 2022. (Id.)
 24          In contrast, this Court has remained open for telephonic and video hearings and
 25   does not have the backlog that the State Court has. This Court continues to calendar
 26   matters on a regular basis and is able to adjudicate this matter in a timely fashion. See In
 27
 28          5
                 Albeit untimely, the Cross-Defendants are purportedly demanding a jury trial.
                                                     16
Case 1:20-ap-01065-VK         Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49             Desc
                              Main Document    Page 17 of 77


  1   re Smith, 389 B.R. 902, 921 n.18 (Bankr. D. Nev. 2008) (noting that "there can be no
  2   timely adjudication" where the bankruptcy court can adjudicate the matter before the state
  3   court). There is clearly no chance that the State Court would adjudicate this matter prior
  4   to this Court. The elements of mandatory abstention cannot be satisfied and would not be
  5   appropriate.
  6
  7            C.     The Court Should Not Elect to Remand This Action.
  8            Courts generally consider up to fourteen factors in deciding whether to remand a
  9   case to state court. In re Enron Corp., 296 B.R. 505, 508 (C.D. Cal. 2003). Factors courts
 10   should consider in deciding whether to remand are:
 11            (1) the effect or lack thereof on the efficient administration of the estate if the
 12   Court recommends [remand or] abstention;
 13            (2) extent to which state law issues predominate over bankruptcy issues;
 14            (3) difficult or unsettled nature of applicable law;
 15            (4) presence of related proceeding commenced in state court or other
 16   nonbankruptcy proceeding;
 17            (5) jurisdictional basis, if any, other than [section] 1334;
 18            (6) degree of relatedness or remoteness of proceeding to main bankruptcy case;
 19            (7) the substance rather than the form of an asserted core proceeding;
 20            (8) the feasibility of severing state law claims from core bankruptcy matters to
 21   allow judgments to be entered in state court with enforcement left to the bankruptcy
 22   court;
 23            (9) the burden on the bankruptcy court's docket;
 24            (10) the likelihood that the commencement of the proceeding in bankruptcy court
 25   involves forum shopping by one of the parties;
 26            (11) the existence of a right to a jury trial;
 27            (12) the presence in the proceeding of nondebtor parties;
 28            (13) comity; and

                                                       17
Case 1:20-ap-01065-VK      Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49             Desc
                           Main Document    Page 18 of 77


  1          (14) the possibility of prejudice to other parties in the action.
  2   Id., 508 n.2; see also In re Cytodyn of New Mexico, Inc., 374 B.R. 733, 738 (Bankr. C.D.
  3   Cal. 2007).
  4          Here, the factors weigh against remanding this action. As discussed above, the
  5   action will have a significant impact on administration of the estate. (Factor 1.) The
  6   outcome of the claims in this action will dictate the amount of funds available for
  7   distribution to creditors as well as the amounts of many of the creditor’s claims. There is
  8   thus a notable degree of relatedness to the main bankruptcy case. (Factor 6.) In addition,
  9   this action will not burden the bankruptcy court’s docket; it is much more efficient for
 10   this Court to adjudicate the various disputes related to the Property in one forum instead
 11   of have multiple actions related to the Property proceed in State Court. (Factor 9.) The
 12   claims in this action do not raise any difficult or unsettled questions of state law. (Factor
 13   3.) Attempting to sever claims would be fruitless since the claims asserted in this action
 14   are all related to core matters of bankruptcy administration (such as the determination of
 15   creditor’s claims). (Factor 8.)
 16          The removal of this action is not based upon any forum shopping. (Factor 10.)
 17   There have only been two hearings in the State Court on pleading motions, and the judge
 18   that heard those motions was subsequently subject to a peremptory challenge by Cross-
 19   Defendants in M ay pursuant to California Code of Civil Procedure Section 170.6.
 20   (Burgee Decl., ¶ 6; and see BK Document 55, pages 265-269.) As a result, this matter
 21   was assigned to a different State Court judge, who has never had a single hearing in this
 22   case of any nature. (Id.)
 23          There was not any timely demand for a jury trial in this Court. (Factor 11.) Local
 24   Bankruptcy Rule ("LBR") 9027-1(e) provides: "Within 14 days after service of the notice
 25   of removal, a party must comply with LBR 9015-2 to preserve any right to a trial byjury.";
 26   see also LBR 9015-2(b) (setting forth requirements for demanding a jury trial). This
 27   action was removed to this Court on June 26, 2020. Any demand for jury trial was due by
 28   July 10, 2020. Even extending that date based upon the mailing of the Notice of Removal

                                                    18
Case 1:20-ap-01065-VK      Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49             Desc
                           Main Document    Page 19 of 77


  1   using the State Court extension of five days, a demand for jury trial was clearly due no
  2   later than July 15, 2020. No jury demand was made by that date.6 Even if, this matter
  3   were to proceed to jury trial, the reference to District Court would only result in a slight
  4   delay, nothing like the substantial delay that would be expected in State Court.
  5          The fact that there are non-debtor Cross-Defendants does not mitigate toward
  6   remand. (Factor 12.) The Supreme Court held that a court’s “related to” jurisdiction
  7   under 28 U.S.C. § 1334(b) is broader in a Chapter 11 context than in a liquidation under
  8   Chapter 7. Celotex Corp. v. Edwards, supra, 514 U.S. at 310, 115 S.Ct. 1493. It should
  9   be expected that a broader range of disputes between non-debtors will likely be
 10   implicated when an ongoing business is attempting to reorganize under Chapter 11. Id. at
 11   310-311. As this proceeding is a Chapter 11 reorganization, the presence of non-debtor
 12   parties should not be seen as grounds to remand when determination of the claims
 13   involving such parties are critical to the administration of the bankruptcy.
 14          Finally, the parties may be prejudiced if the Court remands this action because
 15   resolution of this action likely will be delayed in State Court. (Factor 14.) The delay is
 16   especially harmful with the shortened deadlines associated with subchapter V chapter 11
 17   cases. As discussed above, the matters set forth in this action would likely not be
 18   resolved even by the trial court before 2022. In fact, the only “prejudice” to Cross-
 19   Defendants is not being able to delay the adjudication of the claims against them – hardly
 20   a legitimate claim of prejudice.
 21          In sum, there are no substantial reasons to remand this matter to State Court and
 22   any such reasons are by far outweighed by the need to adjudicate the claims asserted in
 23   this action in connection with the administration of the bankruptcy as previously
 24   discussed. Even to the extent that the claims may involve core and non-core claims, this
 25   Court "can issue final rulings on pretrial matters, including claim-dispositive motions,
 26   that do not require factual findings." In re AWTR Liquidation Inc., 547 B.R. 831, 839
 27
 28          6
              Cross-Defendants RPT and Mike Kemel submitted an untimely jury demand on
      July 23, 2020. (See AP Document 16.)
                                              19
Case 1:20-ap-01065-VK         Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49             Desc
                              Main Document    Page 20 of 77


  1                            DECLARATION OF JOHN G. BURGEE
  2          I, JOHN G. BURGEE declare:
  3          1.     I am an attorney at law duly qualified before this Court and am a principal
  4   of the law firm Burgee & Abramoff Professional Corporation, attorneys of record for
  5   Cross-Complainant Michael Leizerovitz. I have personal knowledge of the facts stated
  6   herein and if called upon to testify, I can and will competently testify thereto.
  7          2.     Submitted hereto as Exhibit 1 is a true and correct copy of the First
  8   Amended in this action which is found in bankruptcy (“BK”) Document 55 at pages 105-
  9   131. The State Court sustained a demurrer to the First Amended Complaint so that only
 10   the First and Second Causes of Action remain. (See, BK Document 55, pages 219-225.)
 11          3.     Submitted hereto as Exhibit 2 is a true and correct copy of the Cross-
 12   Complaint in this action which is found in bankruptcy (“BK”) Document 55 at pages 236-
 13   253.
 14          4.     Attached hereto as Exhibit 3 is a true and correct copy of the order of the
 15   Presiding Judge of the Los Angeles Superior Court of July 10, 2020 regarding the
 16   scheduling of trials.
 17          5.     This case has effectively had no discovery and is not even fully at issue.
 18   Cross-Defendants have proceeded with motions to dismiss which are pending in this
 19   Court. I have today set a demurrer in the Department where this matter was assigned in
 20   State Court. That Department is currently setting demurrers in November. Consequently,
 21   I believe that remanding this action would mean pleading motions in November or
 22   December, and a trial mostly likely in 2022.
 23          6.     There have only been two hearings in the State Court on pleading motions –
 24   demurrers to the Complaint and First Amended Complaint – and the judge that heard
 25   those motions was subsequently subject to a peremptory challenge by Cross-Defendants
 26   in May pursuant to California Code of Civil Procedure Section 170.6. (See BK
 27   Document 55, pages 265-269.) As a result, this matter was assigned to a different State
 28   Court judge, who has never had a single hearing in this case of any nature.

                                                     21
Case 1:20-ap-01065-VK       Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49             Desc
                            Main Document    Page 21 of 77


  1            7.    I filed an answer for Feygenberg, Leizerovitz and Sensible in the FR LLC v.
  2   Lev Investments, LLC adversary action in June. The Cross-Complaint in this action was
  3   filed in March prior to the filing of this bankruptcy proceeding. Consequently, when I
  4   was preparing the answer to the FR Complaint, this Cross-Complaint was already pending
  5   against Lev and Lisitsa seeking indemnity and damages by my clients with regard to
  6   purported loans such as the one claimed by FR. Including a cross-claim with the answer
  7   to the FR Complaint would have been redundant. However, had the Cross-Complaint in
  8   this action not already have been filed, I would have filed the claims related to FR’s loans
  9   set forth in the Cross-Complaint as a cross-claim in this action. It was my plan prior to
 10   the filing of this bankruptcy to seek to relate the FR action and this action in the State
 11   Court.
 12
 13            I declare under penalty of perjury under the laws of the United States of America
 14   that the foregoing is true and correct. Executed on July 29, 2020, at Woodland Hills,
 15   California.
 16
 17                                                      /s / John G. Burgee
                                                         JOHN G. BURGEE
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                    22
Case 1:20-ap-01065-VK   Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49   Desc
                        Main Document    Page 22 of 77


  1
  2
  3                                    EXHIBIT 1
  4
                             FIRST AMENDED COMPLAINT
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            23
     Case 1:20-ap-01065-VK         Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                  Desc
                                   Main Document    Page 23 of 77


 1   Thomas D. Sands, Esq.       SBN 279020
     THE SANDS LAW GROUP, APLC
 2
     205 S. Broadway Ste 903
 3   Los Angeles, California 90012
     Telephone: (213) 788-4412
 4   Facsimile:    (888) 623-8382
 5
     Attorney for Lev Investments, LLC
 6

 7

 8
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                              FOR THE COUNTY OF LOS ANGELES,
10
                                  NORTHWEST JUDICIAL DISTRICT
11
     LEV INVESTMENTS, LLC,                   )           Case No.: 19VECV00878
12                                           )
                 Plaintiff,                  )           FIRST AMENDED VERIFIED COMPLAINT
13                                           )
                                             )           FOR:
14         vs.                               )
                                             )               1. BREACH OF IMPLIED COVENANT
15   RUVIN FEYGENBERG; MICHAEL               )                  AGAINST ENCUMBRANCES
     LEIZEROVITZ; SENSIBLE CONSULTING ))                     2. USURY
16
     AND MANAGEMENT, INC.; MING ZHU, )                       3. QUIET TITLE
17   LLC; and DOES 1 through 100, inclusive, )               4. DECLARATORY RELIEF
                                             )
18               Defendants.                 )
                                             )
                                             )           DEMAND IN EXCESS OF $25,000.00
19

20
            Plaintiff, Lev Investments, LLC, hereinafter Plaintiff, files its Complaint herein against
21
     Defendants, RUVIN FEYGENBERG; MICHAEL LEIZEROVITZ; SENSIBLE CONSULTING
22
     AND MANAGEMENT, INC.; MING ZHU, LLC; and DOES 1 through 100, inclusive,
23
     hereinafter collectively Defendants, and each of them, as follows:
24
                                                 PARTIES
25
            1.      Plaintiff is a California limited liability company, and at all times relevant hereto,
26
     was doing business in the county of Los Angeles, state of California.
27

28




                                                    1
                                         FIRST AMENDED COMPLAINT
     Case 1:20-ap-01065-VK           Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                 Desc
                                     Main Document    Page 24 of 77


 1           2.       Upon information and belief, Defendant, RUVIN FEYGENBERG, hereinafter
 2   Feygenberg, is an individual, and at all relevant times herein, doing business in the county of Los
 3   Angeles, state of California.
 4           3.       Upon information and belief, Defendant, MICHAEL LEIZEROVITZ, hereinafter
 5   Leizerovitz, is an individual, and at all relevant times herein, doing business in the county of Los
 6   Angeles, state of California.
 7           4.       Upon information and belief, Defendant SENSIBLE CONSULTING AND
 8   MANAGEMENT, INC., hereinafter Sensible Consulting, at all times relevant hereto, a
 9   California corporation doing business in the county of Los Angeles, state of California.
10           5.       Upon information and belief, Defendant MING ZHU, LLC, hereinafter Ming
11   Zhu, at all times relevant hereto, a California limited liability company doing business in the
12   county of Los Angeles, state of California.
13           6.       The true names and capacities, whether individual, corporate, associate,
14   governmental, or otherwise, of the Defendants named herein as DOE 1 through 50, inclusive, are
15   unknown to Plaintiff, who therefore sues said defendants by such fictitious names, and Plaintiff
16   will amend this Complaint to set forth their true names and capacities when the same are
17   ascertained. Plaintiff is informed and believes and thereon alleges that Defendants DOE 1
18   through 50, inclusive, and each of them, claim some right, title, estate, lien or interest in the
19   Property adverse to Plaintiff’s ownership and that such claims constitute clouds on Plaintiff’s
20   title thereto.
21           7.       The true names and capacities, whether individual, corporate, associate,
22   governmental, or otherwise, of Defendants DOE 51 through 100, inclusive, are unknown to
23   Plaintiff, which therefore sues said defendants by such fictitious names. Plaintiff will amend this
24   Complaint to allege the true names and capacities of such Defendants when the same are
25   ascertained. Plaintiff is informed and believes and thereon alleges that each fictitiously named
26   Defendant is legally responsible in some manner for the events referred to and legally caused the
27   damages to Plaintiff as alleged herein.
28




                                                     2
                                          FIRST AMENDED COMPLAINT
     Case 1:20-ap-01065-VK            Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                  Desc
                                      Main Document    Page 25 of 77


 1           8.       Plaintiff is informed and believes and thereon alleges that each DOE Defendant
 2   claims some interest in the Property and is responsible in some manner for the occurrences
 3   herein alleged, and that Plaintiff hereby names each DOE Defendant as such that its interest, in
 4   any, shall be subject to the judgment rendered herein. Each reference in this Complaint to any
 5   Defendant, refers to all Defendants sued under fictitious names.
 6           9.       Plaintiff is informed and believes and thereon alleges that at all times mentioned
 7   herein, each of the Defendants sued under fictitious names, was the agent or employee of each of
 8   the remaining Defendants, and in doing the things hereinafter alleged, were acting within the
 9   course and scope of this agency or employment.
10           10.      There exists, and at all times herein mentioned there existed, a unity of interest
11   and ownership between Defendants Leizerovitz and Sensible Consulting, such that any
12   individuality and separateness between these defendants have ceased, and Sensible Consulting is
13   the alter ego of Defendant Leizerovitz. On information and belief, Sensible Consulting is, and at
14   all times herein mentioned was, a mere shell and sham without capital, assets, stock and/or
15   stockholders. Sensible Consulting was conceived, intended and used by Defendant Leizerovitz as
16   a device to avoid individual liability and for the purpose of substituting a financially insolvent
17   corporation in the place of Defendant Leizerovitz. On information and belief, Defendant Sensible
18   Consulting is, and at all times herein mentioned was, so inadequately capitalized that, compared
19   with the business to be done by the defendant and the risks of loss, its capitalization was illusory
20   or trifling. Adherence to the fiction of the separate existence of Sensible Consulting would
21   permit an abuse of the corporate privilege and would sanction fraud and promote injustice.
22

23                                       JURISDICTION AND VENUE
24           11.      The amount of controversy herein, exclusive of attorneys’ fees, interest and costs,
25   does exceed the sum of $25,000.00.
26           12.      Venue is proper in this judicial district as the Property that gave rise to this action
27   is located in this judicial district.
28




                                                        3
                                             FIRST AMENDED COMPLAINT
     Case 1:20-ap-01065-VK            Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49              Desc
                                      Main Document    Page 26 of 77


 1                                      GENERAL ALLEGATIONS
 2                               (Facts Common to All Causes of Action)
 3          13.     Plaintiff incorporates by reference the allegations of paragraphs 1-12, supra, as
 4   though fully set forth herein.
 5          14.     This lawsuit concerns the real property commonly known as 13854 Albers Street,
 6   Sherman Oaks, California 91401, hereinafter the Property, and legally known as:
 7          ALL THAT CERTAIN REAL PROPERTY SITUATED IN THE COUNTY OF
            LOS ANGELES, STATE OF CALIFORNIA, DESCRIBED AS FOLLOWS:
 8

 9          THE NORTH 190 FEET OF THE EAST 99 FEET OF THE WEST 110 FEET OF
            LOT 103 TRACT NO. 1000, IN THE CITY OF LOS ANGELES, COUNTY OF
10          LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN
11
            BOOK 19 PAGES 1 TO 34, INCLUSIVE, OF MAPS, IN THE OFFICE OF THE
            COUNTY RECORDER OF SAID COUNTY.
12
            ASSESSOR’S PARCEL NUMBER: 2247-013-001.
13

14
            15.     Plaintiff is in possession of the Property.

15
            16.     Plaintiff alleges that on or about January 31, 2019, Defendants Feygenberg and

16
     Leizerovitz signed a Grant Deed, whereby all right, title and interest in the Property was

17
     transferred to Plaintiff. See Exhibit A, a true and correct copy of the Grant Deed, attached hereto

18
     and incorporated herein by reference. In consideration for the Grant Deed, Plaintiff gave security

19
     to Defendants Feygenberg, Leizerovitz and Sensible Consulting, which is evidenced by the Deed

20
     of Trust. See Exhibit B, a true and correct copy of the Deed of Trust, attached hereto and

21
     incorporated herein by reference. The consideration was the promise of repayment of the loan

22
     that was over a million dollars (the exact amount is in dispute). The Grant Deed was not a deed

23
     of gift based on love and affection.

24
            17.     Thus, Feygenberg also gave a loan that is secured with the Property. See Exhibit

25
     B, a true and correct copy of the Deed of Trust, attached hereto and incorporated herein by

26
     reference.

27
            18.     Sensible Consulting, whose principal, on information and belief, is Leizerovitz,

28
     also gave a loan that is secured with the Property. See Exhibit B, a true and correct copy of the
     Deed of Trust, attached hereto and incorporated herein by reference.

                                                       4
                                            FIRST AMENDED COMPLAINT
     Case 1:20-ap-01065-VK            Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49             Desc
                                      Main Document    Page 27 of 77


 1          19.     Under the terms of the loan agreement, interest payment on the principal were to
 2   be equivalent to 23.00% per annum.
 3          20.     The interest payment terms of the contract are usurious and violate the California
 4   Constitution Article XV, Section 1(2), which prescribes that a contract for a loan for any use
 5   other than primarily for personal, family, or household purposes may not provide for an interest
 6   rate that exceeds 10.00% per annum.
 7          21.     On information and belief, on or about March 29, 2019, Feygenberg assigned all
 8   of his interest in the Deed of Trust to Sensible Consulting. See Exhibit C, a true and correct
 9   copy of the Assignment, attached hereto and incorporated herein by reference.
10                                      FIRST CAUSE OF ACTION
11                        (Breach of Implied Covenant against Encumbrances)
12                  (Against All Defendants, except Sensible Consulting and Ming Zhu)
13        22.       Plaintiff incorporates by reference the allegations of paragraphs 1-21, supra, as
14   though fully set forth herein.
15        23.       Pursuant to Civil Code § 1113, Defendants, and each of them, covenanted that the
16   estate granted by the Grant Deed was at the time of the execution free from encumbrances, done,
17   made or suffered by Defendants, and each of them, or any person claiming under Defendants,
18   and each of them, including taxes, assessments, and all liens on the Property, and that implied
19   covenant was not restrained or in any way affected by any express terms contained in the deed.
20        24.       At the time of the making and delivery of the Grant Deed, the Property was not
21   free from all encumbrances, but, on the contrary, Defendants, and each of them, before that time
22   owed property taxes and a judgment.
23        25.       On March 4, 2013, in the Superior Court of California, County of San Francisco,
24   judgment was rendered against Defendants, and each of them, in the sum of $169,885.38, in an
25   action in which Ming Zhu was plaintiff, and Defendants, and each of them, in this action were
26   defendants, that action being entitled Ming Zhu v. San Francisco Medical Imaging, et al., and
27   being numbered CGC-11-516808, which judgment was entered at the same court, at the same
28   time, and which judgment constituted a lien on the Property described above pursuant to the


                                                     5
                                          FIRST AMENDED COMPLAINT
     Case 1:20-ap-01065-VK            Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                Desc
                                      Main Document    Page 28 of 77


 1   Abstract of Judgment, recorded as instrument number 20130597359 in the Official Records of
 2   the County of Los Angeles, on April 22, 2013. See Exhibit D, a true and correct copy of the
 3   Abstract, attached hereto and incorporated herein by reference.
 4        26.       For a further breach Plaintiff alleges that at the time of the execution and delivery
 5   of the Grant Deed from Defendants, and each of them, the Property was subject to taxes duly
 6   assessed prior to the execution of the deed, charged and levied on the Property by the City and
 7   County of Los Angeles, which tax was then due and unpaid and at the time of the delivery of the
 8   Grant Deed constituted a lien and encumbrance by law on the Property.
 9        27.       By reason of the breach of covenant against encumbrances of Defendants, and
10   each of them, Plaintiff is requesting an offset against Defendants, and each of them, and any and
11   all other damages and costs according to proof.
12                                     SECOND CAUSE OF ACTION
13                                                 (Usury)
14                               (Against All Defendants, except Ming Zhu)
15          28.     Plaintiff incorporates by reference the allegations of paragraphs 1-27, supra, as
16   though fully set forth herein.
17          29.     Plaintiff entered into a loan agreement with Defendants, and each of them.
18   Specifically, Defendants Feygenberg and Leizerovitz were parties to this loan agreement.
19          30.     Beginning from about March 2019, Plaintiff requested a payoff of the loan,
20   Defendants, and each of them, presented numerous payoff statements demanding repayment of
21   the loan with a usurious interest rate. The payoff demands of Defendants, and each of them, were
22   in excess of the maximum rate of interest allowed by the California Constitution, Article XV,
23   Section 1.
24          31.     An actual controversy has arisen and now exists between Plaintiff and
25   Defendants, and each of them, concerning their respective rights and duties in that Plaintiff
26   contends that it is only obligated to pay Defendants, and each of them, the principal amount of
27   the loan without interest, and that the interest rate specified in the contract is usurious and should
28   be declared null and void, whereas Defendants, and each of them, disputes this contention and


                                                     6
                                          FIRST AMENDED COMPLAINT
     Case 1:20-ap-01065-VK            Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                  Desc
                                      Main Document    Page 29 of 77


 1   contends that Plaintiff must continue paying both the principal amount and the specified interest
 2   rate.
 3            32.    Plaintiff desires a judicial determination of its rights and duties, and a declaration
 4   that the interest rate provisions of the contract are null and void, pursuant to the California
 5   Constitution, Article XV, Section 1 and Section 2 of the Statutes of 1919, page lxxxiii.
 6            33.    A judicial declaration is necessary and appropriate at this time under the
 7   circumstances in order that Plaintiff may ascertain its rights and duties under the contract.
 8                                      THIRD CAUSE OF ACTION
 9                                                  (Quiet Title)
10                                             (Against All Defendants)
11            34.    Plaintiff incorporates by reference the allegations of paragraphs 1-33, supra, as
12   though fully set forth herein.
13           35.     The basis of Plaintiff’s title to or interest in the Property is Plaintiff’s Grant Deed
14   granting Plaintiff title in fee simple.
15           36.     Plaintiff is informed and believes that Defendants, and each of them, claim an
16   interest in the Property adverse to Plaintiff.
17           37.     Plaintiff is informed and believes and thereby alleges that Defendants, and each of
18   them, claim an interest adverse to Plaintiff in the Property as the holder of a lien representing an
19   unsatisfied judgment against Defendants, and each of them, a former owner of the Property. The
20   Abstract of Judgment was recorded on April 22, 2013, in the Official Records of the County of
21   Los Angeles. See Exhibit D. Some of the unknown defendants, as assignees and successors of
22   Defendants, and each of them, claim interests in the Property adverse to Plaintiff’s title.
23           38.     Plaintiff is informed and believes and thereby alleges that Defendants, and each of
24   them, claim an interest adverse to Plaintiff in the Property as the holders of a lien that they are
25   refusing to give the correct payoff amount. The Deed of Trust was recorded on March 22, 2019,
26   in the Official Records of the County of Los Angeles. See Exhibit B. Some of the unknown
27   defendants, as assignees and successors of Defendants, and each of them, claim interests in the
28   Property adverse to Plaintiff’s title.


                                                         7
                                              FIRST AMENDED COMPLAINT
     Case 1:20-ap-01065-VK            Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                    Desc
                                      Main Document    Page 30 of 77


 1         39.       The adverse claims are all without any right whatever, and no such Defendants,
 2   and each of them, have any right, title, estate, lien, or interest whatever in the Property or any
 3   part of it.
 4         40.       Plaintiff seeks to quiet title to the Property, against all adverse claims of all
 5   claimants, known and unknown, as of the date this Complaint was filed.
 6                                     FOURTH CAUSE OF ACTION
 7                                              (Declaratory Relief)
 8                                          (Against All Defendants)
 9           41.     Plaintiff incorporates by reference the allegations of paragraphs 1-40, supra, as
10   though fully set forth herein.
11           42.     An actual controversy exists between Plaintiff and Defendants, and each of them,
12   regarding their respective rights and obligations with respect to the Property, Grant Deed, Deed
13   of Trust, Assignment, and Abstract.
14           43.     Plaintiff asserts that Plaintiff’s title to the Property is fee simple and Plaintiff
15   holds title free and clear of any liens.
16           44.     Plaintiff is informed and believes and thereon alleges that Defendants, and each of
17   them, deny that Plaintiff holds title free and clear of any liens and, instead, contend that Plaintiff
18   has to repay the judgment evidenced by the Abstract (Exhibit D), pay taxes and pay the usurious
19   interest rate on the loan that is evidenced by the Deed of Trust (Exhibit B), not giving the correct
20   payoff amount.
21           45.     Plaintiff desires a judicial determination of the respective rights and liabilities of
22   Plaintiff and Defendants, and each of them, with respect to the Property, which judicial
23   determination is necessary and appropriate in order to permit Plaintiff to proceed to enforce its
24   rights as to the Property.
25

26           WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
27   follows:
28




                                                      8
                                           FIRST AMENDED COMPLAINT
     Case 1:20-ap-01065-VK           Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                 Desc
                                     Main Document    Page 31 of 77


 1                                 ON THE FIRST CAUSE OF ACTION
 2           1. For offset;
 3           2. For the sum according to proof, but not less than $300,000;
 4                               ON THE SECOND CAUSE OF ACTION
 5           For the assessment of treble damages against Defendants, and each of them, in the sum
 6   according to proof, but not less than $355,000;
 7           For a declaration that the interest rate provisions of the contract are null and void and of
 8   no force and effect;
 9           For a declaration that no interest is due;
10           For a declaration that Plaintiff repay the principal amount only, minus any offset for the
11   judgment and property taxes;
12                                ON THE THIRD CAUSE OF ACTION
13           For a judgment that Plaintiff is the owner in fee simple of the Property, and that no
14   Defendants, and each of them, have any interest in the Property adverse to Plaintiff;
15                               ON THE FOURTH CAUSE OF ACTION
16           For a judgment that Plaintiff’s title is fee simple, free of any liens;
17           For a judgment declaring the validity of the judgment evidenced by the Abstract;
18           For a judgment declaring that Plaintiff does not owe the judgment evidenced by the
19   Abstract;
20           For a judgment compelling Defendants, and each of them, to offset the payment of the
21   judgment evidenced by the Abstract and taxes from what is owed to Defendants, and each of
22   them, by Plaintiff;
23           For a permanent injunction, enjoining Defendants, and each of them, and their agents,
24   servants and employees, and all persons acting under, in concert with, or for them from seeking
25   repayment of the judgment evidenced by the Abstract from Plaintiff and from seeking usurious
26   interest;
27

28




                                                      9
                                           FIRST AMENDED COMPLAINT
Case 1:20-ap-01065-VK             Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                       Desc
                                  Main Document    Page 32 of 77




             For a pennanent injunction, enjoying Defendants, and each of them, and their agents,
2    servants and employees, and all persons acting under, in concert with, or for them to offset the

3    amount due at payoff from the principal loan amount;
4            For damages in the sum of $655,000, plus damages in such further sums as may be

 5   sustained and as arc ascertainable before final judgment in this action.
 6

 7                                    ON ALL CAUSES OF ACTION
 8           For costs of suit incurred in this action; and
 9           For such other and further relief as the Court deems just and proper.
10

II                                                            Respectfully submitted,
12   Dated: September 27, 2019                                THE SANDS LAW GROUP, APLC
13

14
                                                                  7M~D.S~
                                                              Bv~~~~~~~~~~~~~~~-t
15                                                                Thomas D. Sands, Esquire
                                                                  Attorney for Lev Investments, LLC
16

17

18                                             VERIFICATION

19           I, Dmitri Lioudkovski, am the Manager of the Plaintiff, the current owner of the Property
20   in the above-entitled proceeding. I have read the above First Amended Verified Complaint and

21   know the contents thereof. The same is true of my own knowledge, except as to those matters
22   which are therein alleged on infonnation and belief, and as to those matters, I believe them to be
23   true.

24           I declare under penalty of perjury under the laws of the State of California that the
25   foregoing is true and correct.

26

21   Date: September 27, 2019

28




                                                        10
                                           FIRST AM ENDED COMPLAINT
Case 1:20-ap-01065-VK          Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                                                             Desc
                               Main Document    Page 33 of 77




                     This page is part of your document • DO NOT DISCARD


                                                                                                                                           Pages:
                                                                                                                                            0005




                                                                                          03/22/19 AT 02:38PM

                                                                                                                                 FEES :      51 . 00
                                                                                                                                 TAXES :      0 . 00
                                                                                                                                 OTHER :      0.00

                                  PCOR SURCHARGE $20.00                                                                          SB2 :       75 . 00
                                                                                                                                 PAID :     126 . 00




                               II
                     II I IIIII Ill I1111111111111111 1111 111111
                                                         LEADSHEET




                        111111111111111 II I Ill Ill 1111111111
                                                       201903220930027


                                                              00016397730



                                                11111111111llll llllllllllllllllll 1111111111111111
                                                                009707986

                                                                    SEQ:
                                                                        01

                                  DAR - Counter (Upfront Scan)


                               I111~111111111111~1111111111111111111111111 l~I IIIIII IIII ~II lllll 111111111 111111 ~I   Ill
                               1111~ 1111~ 111m1111m11 ~11111111111111111111111111111~ 1111111111111111111m 11111111
                               THIS FORM IS NOT TO BE DUPLICATED
          E.SU JlO




                                                                                                                                     EXHIBIT A
Case 1:20-ap-01065-VK                 Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49              Desc
                                      Main Document    Page 34 of 77



 RECORDING REQUESTED BY




                                                                  llllillilllll
 Lev Investments, LLC

 WHEN RECORDED MAIL TO
 AND MAIL TAX STATEMENTS TO
                                                                        ·20190258567*
         Lev Investments, LLC
         PO Box 16646
         Beverly Hills, CA 90209

                                             GRANT DEED
 APN NO.               2247-013-001


 THE UNDERSIGNED GRANTOR(s) DECLARE(s)
 DOCUMENTARY TRANSFER TAX is$                 0.00         CITY TAX$ gift R&T §§ 11911, 11930, et seq.
       D computed on full value of property conveyed, or D computed on full value less value of liens or
         encumbrances remaining at time of sale,
       D Unincorporated area: D City of                                                       , and

 FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,

         Lev Investments, LLC, a California limited liability company, as to an undivided
         50.00% Interest, Ruvin Feygeberg, an individual, as to an undivided 25.00% Interest
         and Michael Leizerovitz, an individual, as to an undivided 25.00% interest,

 hereby GRANT(S) to

         Lev Investments, LLC, a California limited liability company

 the following described real property in the County of Los Angeles, State of California:

         SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF

 Commonly known as 13854 Albers Street, Sherman Oaks, CA 91401


                                                            Lev Investments, LLC



                                                                                    ./ I
                      f_ _
                                                               ~                                 ---
                                                            ~ I
 Dated_!,__/_>
         ,
              I+-~--'-/
              7



 Dated_ _/_-          _5_/-~f'--'___
                                 r   _

 Dated_ _
             . }_,_3,_1_/
               : ' -~~
             l'--11
                          I c,· _ __
               r      I                                     Michael Leizerovitz, an individual
Case 1:20-ap-01065-VK                 Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                                          Desc
                                      Main Document    Page 35 of 77



    notary public or other officer completing this
  ertificate verifies only the identity of the individual
   ho signed the document to which this certificate is
  ttached and not the truthfulness, accuracy, or
  alidity of that document.

 State of California

 County of Los Angeles

 On ::Lrn,vr l ·1,1, 'W)'\      before me.R.-ur<.\... .., '~~twxk< bLr;;: r-,-e..--<, , 9 l-l.-..., 7 fu-J,(here insert name
 and title of the officer), personally appeared\ · "'            -          b         ,.,       -.1 ·\ --\l , who proved to
 me on the basis of satisfactory evidence to be the            onl~ whose name(s) ii/are subscribe~ to the
 within instrument and acknowled ~g__to me that ~/s~/~xecuted the same in tls/t)e'r/~ authorized
 capacity(ies), and that by b(s/1),e their ignature(s) on the instrument the person(s), or fhe entity upon
 behalf of which the person(s) acte , executed the instrument.

 I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
 paragraph is true and correct.

 WITNESS      my h a n d ~ ~ -
                                   ~
                                                                                     f@
                                                                                     •
                                                                                      0-: . .• ;RA:oo~~x:o: ;E:e:; f
                                                                                         .•   , ,      Notary Public - Calilomia    "
 Signature                    '                                       (Seal)
                                                                                     t ·.·
                                                                                     i ' >_ • •          Los Angeles Counly
                                                                                                        Commission# 2221730
                                                                                                    My Comm. Expires Nov 12, 2021
                                                                                                                                    f
                                                                                                                                    >


                                                                                         ----········
Case 1:20-ap-01065-VK                 Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                          Desc
                                      Main Document    Page 36 of 77




 A notary public or other officer completing this
 certificate verifies only the identity of the individual
 who signed the document to which this certificate is
 attached and not the truthfulness, accuracy, or
 validity of that document.

 State of California

 County of Los Angeles

 On j_uou;-,ci :1\ 1 "20\G\ before mef&nck::,,, ~k~v!'ili1c (,h-c:,-,~,;..- ~r; Nc.k•t P.JiliL...(here insert name
 and title of th officer), personally appeared A, L'a c,. e\ } t:, z.c .-c,-.,1 1-\"'                , who proved to
 me on the basis of satisfactory evidence to be t~perso~ whose name~ is/~ subscribed to the
 within instrument and ackng~ledged to me that~s)(e/tl)eSi executed the same in 0t,.er/ttleir authorized
 capacity(i~, and that by(hisJtie'rttl)efir signature~ on the instrument the person(P1. or the entity upon
 behalf of which the perso~ acted, executed the instrument.

 I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
 paragraph is true and correct.

 WITNESS my hand and official         sear _
 Signature              ~                       .                 (Seal)
                       L'
    Case 1:20-ap-01065-VK             Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                                Desc
                                      Main Document    Page 37 of 77




                                                EXHIBIT "A"
r
        All that certain real property situated In the County of Los Angeles, State   or Caljfornlzi, described as
        follows:

        THE NORTH 190 FEET OF THE EAST 99 FEET OF THE WEST 110 FEET OF LOT 103 TRACT NO. 1000,
        IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
        RECORDED [N BOOK 19 PAGES 1 TO 34, INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY
        RECORDER OF SAID COUNTY.


        ASSESSOR'S PARCEL NUMBER : 2247-013-001
Case 1:20-ap-01065-VK         Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                                                                 Desc
                              Main Document    Page 38 of 77




                    This page is part of your document • DO NOT DISCARD



                                                                                                                                              Pages:
                                                                                                                                               0004




                                                                                            03/22/19 AT 02:38PM

                                                                                                                                   FEES :       53.00
                                                                                                                                   TAXES:        0 . 00
                                                                                                                                   OTHER :       0 . 00
                                                                                                                                   SB2:        150 . 00
                                                                                                                                   PAID :      203.00




                    II IIIIllIIll III IIII II 11111111111111111
                                                         LEADSHEET




                       111111111111111 II IIll Ill 111111111
                                                       201903220930027


                                                            00016397731



                                                IIIIIII Ill llll 111111111111111111111111111111111
                                                                009707986

                                                                     SEQ:
                                                                        02

                                  DAR - Counter (Upfront Scan)


                              IIIIIII IIIII Ill Ill llllll l~I IIII IIII II l~lll lllll llllll~II II lilll 1111 IIW 111111111111

                              1111111111111111111111111111111111111111111111111 1111111111111111111111111111111111111111111

          fSZIJJO
                             THIS FORM IS NOT TO BE DUPLICATED                                                                                  A
                                                                                                                                            EXHIBIT B
  Case 1:20-ap-01065-VK                   Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                              Desc
                                          Main Document    Page 39 of 77


RECORDING REQUESTED BY:
Ruvin Feygenberg and
Sensible Consulting and Management, Inc.

WHEN RECORDED MAIL TO:

Ruvin Feygenberg
17777 Ventura Blvd.
Encino, CA 91316



ORDER NO.                                                        SPACE ABOVE THIS LINE FOR RECORDER'S USE
                   SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS
                                                                                                            APN: 2247-013-001


This Deed of Trust, made this, between Lev Investments, LLC, a California limited liability company, herein called TRUSTOR,
whose address is PO Box 16646, Beverly Hills, CA 90209,
Real Property Trustee, Inc., a Delaware Corporation, herein called TRUSTEE, and
Ruvin Feygenberg, an individual, as to an undivided 50.00% interest, and Sensible Consulting and Management, Inc ., a
California corporation, as to an undivided 50.00% interest, herein called BENEFICIARY,
Witnesseth: That Trustor IRREVOCABLY GRANTS, TRANSFERS AND ASSIGNS TO TRUSTEE IN TRUST, WITH
POWER OF SALE, that property in Los Angeles County, California, described as:
For complete legal description, see exhibit" A" attached hereto.


             ----           --
TOGETHER WITH the rents, issues and profits thereof, SUBJECT, HOWEVER, to the right, power and authority given to and
                       .•.... ...
conferred upon Beneficiary by paragraph ( I 0) of the provisions incorporated herein by reference to collect and apply such rents,
issues and profits.
For the Purpose of Securing: I . Perfonnance of each agreement of Trustor incorporated by reference or contained herein. 2.
Payment of the indebtedness evidenced by one promissory note of even date herewith, and any extension or renewal thereof, in
the principal sum of $1,257,675.00 executed by Trustor in favor of Beneficiary by order. 3. Payment of such further sums as the
then record owner of said property hereafter may borrow from Beneficiary, when evidenced by another note (or notes) reciting it
is so secured.
To Protect the Security of This Deed of Trust, Trustor Agrees: By the execution and delivery of this Deed of Trust and the
note secured hereby, that provisions (I) to (14), inclusive, of the fictitious deed of trust recorded under date, in the book and at
the page of Official Records in the office of the county recorder of the county where said property is located, noted below
opposite the name of such county, viz.:
COUNTY         BOOK   PAGE          COUNTY      BOOK  PAGE      COUNTY          BOOK        PAGE           COUNTY     BOOK PAGE
Alameda        435    684           Kings       792   833       Placer          895         301            Sierra     29   335
Alpine         1      250           lake        362   39        Plumas           151        5              Siskiyou   468  181
Amador         104    348           Lassen      171   471       Riverside       3005        523            Solano     1105 182
Butte          1145   1             Los Angeles T2055 899       Sacramento      4331        62             Sonoma     1851 689
Calaveras      145    152           Madera      810   170       San Benito      271         383            Stanislaus 1715 456
Colusa         296    617           Marin       1508  339       San Bernardino   5567       61             Sutter     572  297
Contra Costa 3978     47            Mariposa    77    292       San Francisco   A332        905            Tehama     401  289
Del Norte      78     414           Mendocino   579   530       San Joaquin      2470       311            Trinity    93   366
EIDorado       568    456           Merced      1547  538       SanluisObispo 1151          12             Tulare     2294 275
Fresno         4626   572           Modoc       184   851       San Mateo       4078        420            Tuolumne   135  47
Glen           422    184           Mono        52    429       Santa Barbara    1878       860            Ventura    2062 386
Humboldt       657    527           Monterey    2194  538       Santa Clara      5336       341            Yolo       653  245
Imperial       1091   501           Napa        639   86        Santa Cruz       1431       494            Yuba       334  486
Inyo           147    598           Nevada      305   320       Shasta           684        528
Kem            3427   60            Orange      5889  611       San Diego Series 2, Book 1961, Page 183887
            FOR SIGNATURE(S) SEE   SHORT FORM DEED OF TRUST SIGNATURE PAGE ATI ACHED HERETO AND MADE A PART HEREOF.
   Case 1:20-ap-01065-VK                 Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                                      Desc
                                         Main Document    Page 40 of 77


                                 SHORT FORM DEED OF TRUST SIGNATURE(S) PAGE


ORDER NO.

 (which provisions, identical in all counties, are printed on the reverse hereof) hereby are adopted and incorporated herein and
made a part hereof as fully as though set forth herein at length; that he will observe and perform said provisions; and that the
references to property, obligations, and parties in said provisions shall be construed to refer to the property, obligations, and
parties set forth in this Deed of Trust.
The undersigned Trustor requests that a copy of any Notice of Default and of any Notice of Sale hereunder be mailed to him at
his address hereinbefore set forth.


         Lev Investments, LLC



                                                                                        Date:   _O_l~/)__,>{,__0-=-f--'--._



  notary public or other officer completing this certificate
 erifies only the identity of the individual who signed the
 ocument to which this certificate is attached and not the
   thfulness, accuracy, or validity of that document.




ST ATE OF CALIFORNIA

COUNTY OF         LOS ANGELES

On~""'"~·' 1 ~1 1U,\ before me, Q,-v. '"'di;,,-. P. \r xv 1-x\e,~·    {_..,.,,..-e,-,;,,,,                                    , a Notary
Public, personally appeared \)r:::,, \ .- , L1e, 11 \\L1, ,1-;-\l,

who proved to me on the basis of satisfactory evidence to be the person~, whose name~ is/~ subscribed to the within
instrument and acknowledged to me that he/s)(e/th)'Y executed the same in his/);)e'r/th.e'lr authorized capacity(~, and that by
his/)>6/t ~ signature~ on the instrument the person~ or the entity upon behalf of which the person(~ acted, executed the
instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is true and
correct.
WITNESS my hand and official seal.




Signature

                                                                                                          (Seal)

                                                                     SHORT FORM DEED OF TRUST CONTINUED ON NEXT PAGE
         Case 1:20-ap-01065-VK               Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                            Desc
                                             Main Document    Page 41 of 77
..


                                                       EXHIBIT "A"
     j
              All that certain real property situated In the   County or Los Angeles, State or camornla, described as
              follows :

             THE NORTH 190 FEET OF THE EAST 99 FEET OF THE WEST 110 FEET OF LOT 103 TRACT NO. 1000,
             IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
             RECORDED IN BOOK 19 PAGES 1 TO 34, INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY
             RECORDER OF SAID COUNTY.


              ASSESSOR'S PARCEL NUMBER : 2247-013-001
Case 1:20-ap-01065-VK   Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                                                                 Desc
                        Main Document    Page 42 of 77




               This page is part of your document· DO NOT DISCARD


                                                                                                                                           Pages:
                                                                                                                                            0003




                                                                                            04/02/19 AT 01:58PM

                                                                                                                               FEES:           23 . 00
                                                                                                                               TAXES:           0.00
                                                                                                                               OTHER:           0 . 00
                                                                                                                               SB2 :           75.00
                                                                                                                               PAID:           98.00




              IIII I IIIIIIII Ill llll IIIII II IIIIII IIll Ill IIII II Ill
                                                     LEADSHEET




                  II IIIll II 111111111111111 1111111111
                                                   201904020930021


                                                        00016442086



                                           1111 m1 11~1111!11111 1111111111111111111111
                                                       009728235
                                                                                                  ~~
                                                                 SEQ:
                                                                  03

                            DAR - Counter (Upfront Scan)


                         11111111111 111!1111 II~ 1111111111111111111 !11111111111111111~ Ill~1111 1111111   ~I~
                                                                                     Ill
                         IIIIIIIIIIII IIII Ill lllll Ill lllll IIIII IIIIIIIIII II
                         THIS FORM IS NOT TO BE DUPLICATED
                                                                                           lllll ~11111111111 Ill~   HI 1111

                                                                                                                                EXHIBIT C
                                                                                                                                               •
 Case 1:20-ap-01065-VK         Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                      Desc
                               Main Document    Page 43 of 77



Recording Requested By               )
                                     )
John G. Burgee                       )
                                     )                                           111111ij'JU111111111
                                                                                     *20190286165*
When Recorded, Mail To               )
                                     )
Burgee & Abramoff, PC              )
20501 Ventura Boulevard, Suite 262 )
Woodland Hills, California 91364 )
                                     )
                                     )              (Space above this line for rccordl.'t"'s use)


                                ASSIGNMENT OF DEED OF TRUST

FOR VALUE RECEIVED, the undersigned Ruvin Feygcnberg hereby 1:,,rants, transfers, and assigns to
Sensible Consulting and Management, Inc., a California corporation, all of his beneficial interest under
that certain Deed of Trust dated January 31, 2019 executed by Lev Investments, LLC, a California
limited liability company, to Real Property Trustee, Inc., a Delaware corporation, Trustee, and recorded
as Instrument Number 20 I 90258568, on March 22 , 2019, of the Official Records in the County Records
Office of Los Angeles County, State of California, describing the following real property:

       THE NORTH 190 FEET OF THE EAST 99 FEET l)F THE WEST 110 FEET l)F I.OT 103 TRACT NU.
       1000, IN THE CITY OF I.OS ANUELES, COUNTY OF 1.05 ANC,ELES, STATE OF CALIFORNIA, AS
       PER MAP RECORDED IN fK)UK 19 PACH:S I Tl) H , INCLU SIVE, OF MAPS, IN TH E OFFICE OF
       THE Cl)UNTY RECORDER OF SA!l) COUNTY.

       Commonly known as:       13854 Albers Street, Sherman Oaks, California 9140 I

       APN: 2247-013-001.

TOGETHER WITH the note or notes therein described or referred to, the money due and to become due
thereon with interest, and all rights accrued or to accrue under said Deed of Trust.

Dated: March 29, 2019




MAIL TAX ST ATEMENTS AS SHOWN ABOVE
 Case 1:20-ap-01065-VK                 Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                                  Desc
                                       Main Document    Page 44 of 77




                            CERTIFICATE OF ACKNOWLEDGEMENT OF NOTARY PUBLIC




      A notary public or other officer completing this certificate verifies only the identity of the individual who signed
      the document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.



ST ATE OF CALIFORNIA                                    }
                                                        }SS.
COUNTY OF LOS ANGELES

                                                                1
          On  __21~~.               before me, •            /t · ,t~J,J~tt~           H.l,~ere insert name and title of the
otlicer), personally appeared -~\/ I 'r.i        r1 l''4\ -•who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed t      e wi~ instrument and acknowledged to me that he/she/they executed the
same in his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s). or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is true and
correct.

WITNESS my hand and otlicial seal.                                         ···········-~
                                                                         ti)
                                                                          ' -"· •_
                                                                         ~ :
                                                                              • •• ,

                                                                                •• ' · ~
                                                                                            SAHOY A. CORDOVA
                                                                                         Notary Public - California
                                                                                           Los An1rlfl County
                                                                                                                    z
                                                                                                                    !
                                                                         "' _             Commlulon # 2245301
                                                                              • .. •• My Comm. bpirfl Jun 22, 2022



Signature _                                                                                    (Seal)




                                                                                                                                 2
              Case 1:20-ap-01065-VK       Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                                            Desc
                                          Main Document    Page 45 of 77
 I       ,.


                                                                                                                                                       I
                            This page Is part of your document· DO NOT DISCARD

                                                 ~~ °' '°'~                              20130597359
                                      :,;. ;;.~\+ IIIIIHll~IIIIIIIIIIH
                                      ~                                                   Recorded/Flied In Official Records
                                                                                                                                        Pg&~'
                                          lit                  •          'I-           Recorder's Office, Los Angeles County,
                                                :w.                 ,,.                              cauromla
                                                      Su,      "1                             04/22/13 AT 12:11PM

                                                                                                                       FEES:               3~.00
                                                                                                                       TAXES:               0.00
                                                                                                                       0'11IER:             0. 00
                                                                                                                       PAI:D:              35.00




                            11 u 11m~1111111111111111111m
                                           LEADSHEET
                                                          1111111111111

                               IIII I Ill II III 111111111111111 WI IHI
                                                               201304220760110

                                                                      00007561515


                                                            lllll 11111111~11111111111111
                                                                    004791120

                                                                                 SEQ:
                                                                                   01

                                                        DAR - Mail (Hard Copy)

                                           1111,i11111111111111111111 IIIIIIIIIIIIIIIIIIIIIIIIIII
                                           IIIIIIIIIIIIIIIIIIIIIIIIIIIR~IIIIIIIIIIIIIII
                                          THIS FORM IS NOT TO BE DUPLICATED



Non-Order Search                                                                Page 1 of 4         Requested By: Peng Yumul , Printed : 2/26/2019 4:09 PM
Doc: 201 3-597359 REC ALL
                                                                                                                      EXHIBIT D
               Case 1:20-ap-01065-VK             Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                   Desc
                                                 Main Document    Page 46 of 77
          ..
         RECOROING REQUESTED BY



     /
         WHEN RECORDED MAIL TO
         NAME      fh.   PAviD ~ s                                                          111111111111,
                                                                                                  ·20131J597359•
     /   MAILING    Poo ~~ I 5uli£..
     . / CITY, STATE ZIP CODE                      I o:;l-.

               " ;t\Ct-,'h•...f:) ' Cr\-   ~ ...., t / )...
                                                                   SPACE ABOVE THIS LINE RESERVED FOR RECORDER'S USE


                                                              TITLE(S)




Non-Order Search                                               Page 2 of 4      Requested By: Peng Yumul , Printed : 2/26/2019 4:09 PM
Doc 201 3-597359 REC ALL
               Case 1:20-ap-01065-VK                       Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                                                        Desc
      -                                                 e
                                                           Main Document    Page 47 of 77
                                                                             EJ-001
                                                                                                                      e
           ATTORHEYOR PARTY,WTHOUT Al 10Rl'EY (Neme, _..., SW19Bw,...,,,_, a,io
           :=:~byWJd.-mto             510-465-5212 •                              ..
               M. David Desantis (132629)
            Gianunzio & DeSantis LLP
            130 Broadway
            Suite 1032
            Oakland; CA 94612
           [Z] ATTORNEY [Z] JUOOMENT
                         FOR           CRt:OO'OR
                                                    D       ASSIGNEEOF
                                                               RECORD
                                               SAN FRANCISCO
          SUPERIOR OOURT 0~ CAUf°"NIA, COUNTY Of'
           srneer ADoAe.ss:    400 McAllister Street                                                                  FOR RECOROER'S fJSf: OM.Y
           MAIUNG AOOREH
          CITYANOZJPCOOI!      San Francisco, CA 94102
                eRANCH NAMe.   Civil
                 PLAINTIFF:    Ming Zhu, LLC                                                                           CASE N.JMBER:


               DEFENDANT:      San Francisco Medical Imaging, Inc., et al.                                                           CGC-11-516808
                                                                                                                                       FOR COURT IJSI!. ONI.. Y
                          ABSTRACT OF JUDGMENT-CIVIL
                               AND SMALL CLAIMS
                                                                                       D      Amended

          1. The      W    judgment creditor        Dassignee of record
             applies for en abstract of judgment end represents the following:
             a. Judgment debtor's
                 C          Name arid last known address




                                                                                  '
                 I RUVIN FEYGENBERG
                    18044 VALLEY VISTA BLVD.
                 IENCINO, CA 91316                                                 _J
               b. Driver's license no. (last 4 digits] and state: xxxx9366 CA                    D
                                                                                            Unknown
               c. Social security no. (last 4 digits]: xxx-xx-5670                               D
                                                                                            Unknown
               d. Summons or nottoe ot entry of sieter-state..1.udgment was personally served or
                  malled to (name and address): Vcriza LJoe, Sub
                    17779 Ventura Blvd., Encino, CA 91316
          2. [Z] Information on additional judgment
                  debtors is shown on page 2.
                                                                                   4.     D      Information on additional Judgment
                                                                                                 creditors is shown on page 2.
          3. Judgment C(editor (name and address):                                     5. D      Original abstract recorded In U,it county:
             Ming Zhu, LLC, c/o M. David DcSantis, Esq.                                          a. Oate:
             1330 Broadway, Ste. 1032, Oakland, CA 94612
          Daht: March &, 2013
          M. David DeSantis
                                   (TYl'E OR PRINT NAMEI
                                                                                                 ·;~····~         (SIGNI\TURE Of' I\PPl.lCANT OR I\TTORNEY}

          e. Total amount of judgment as entered or last renewed :                         10.   D     An    D     exeo.itlon Hen        D
                                                                                                                                       attachment lien
                $   169,885.38                                                                         is endorsed on the Judgment as follows:
          7. All Judgment creditors and debtors are listed      on this abstract.                      a. Amount$
          8. a. Judgment entered on (date):        March 4, 2013                                       b. In favor of (name and add~ss):
             b. Renewal entered on (data):
          9.   D      This judgment Is an Installment Judgment.                            11 . A stay of enforcement has
                                                                                                 a.   [ZJ   not been ordered by the court
                                                                                                 b.   D     been ordered by the court effective until
                                                 CLERK Of'THE COURT                                         (date):
                                                                                           12. a.     Cl]   I certify that this is a true and correct abstract of
                                                                                                            the judgment entered In this action.
                                             This obstract Issued on (date):                     b.   D     A certified copy of the Judgment is attach
                                                        HAR 142013                                               RAYMOND
                                                                                              Clori<. by
                                                              ABSTRACT OF JUDGMENT-CIVIL
                                                                   AND SMALL CLAIMS



Non-Order Search                                                                  Page 3 of 4                  Requested By: Peng Yumul , Printed 2/26/2019 4:09 PM
Doc 2013-597359 REC ALL
             Case 1:20-ap-01065-VK                         Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                                      Desc
                                                           Main Document    Page 48 of 77
                                                                                                               e
                PLAINTIFF.      Ming Zhu, LLC                                                                   CASE NUMBER:
                       '
                                                                                                                             CGC-11-516808
          ,__DEFENDANT:         San Francisco Medical Imaging, Inc., et al.

          NAMES ANO ADDRESSES OF ADDITIONAL JUDGMENT CREDITORS:
          13. Judgment creditor (name and address):                                     14. Judgment a-editor (name and address):




          15.     D        Continued on Attachment 15.

          INFORMATION ON ADDITIONAL JUDGMENT DEBTORS:
          16.                        Name and last known address                        17                       Name and last known addreas


            ISan Francisco Medical Imaging, Inc.                                              l                                                        I
            I
             815 Hyde Street, Suite 100
             San Francisco, CA 94109
             Driver's license no (last 4 digits]
             and state:                                              [Z]
                                                                              '
                                                                              _J
                                                                           Unknown
                                                                                              L
                                                                                              Drivers license no. (last 4 digit5]
                                                                                              and state:                                        D
                                                                                                                                                       _J
                                                                                                                                                    Unknown

             Socia I security no. {last 4 digits}:                   IZJ   Unknown            Social secunty no. (last 4 digits]:               D   Unknown

             Summons was personally served at or mailed to (address):                         Summons was personally served at or mailed to (address):
             Max Frid, Agent
             8159 Santa Monica Blvd., Suite 200
             West Hollywood, CA 90046


           18.                         Name and last known address                       19.                      Name and last known address


                                                                                              i
             i
             L
              Driver's license no. (last 4 digits]
              and state:                                             D
                                                                               '
                                                                               _J
                                                                           Unknown
                                                                                              L
                                                                                               Driver's license no. [last ,4 digits]
                                                                                               and state:                                       D
                                                                                                                                                        '
                                                                                                                                                        _J
                                                                                                                                                    Unknown
                Social secunty no. (last 4 digits]:                  D     Unknown             Social security no. (last 4 digits]:             D   Unknown

                Summons was personally served at or malled to (address) :                      Summons was personally served at or malled to (address):




           20.     D       Continued on Attachment 20.




           EJ-001 [Rev Janua,y t. 200llj
                                                                                                                                                    ,-2at2
                                                                ABSTRACT OF JUDGMENT-CIVIL
                                                                     AND SMALL CLAIMS




Non-Order Searc h                                                               Page 4 of 4                Requested By: Peng Yumul , Printed : 2/26/2019 4:09 PM
Doc 201 3-597359 REC ALL
        Case 1:20-ap-01065-VK                       Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                                  Desc
                                                    Main Document    Page 49 of 77
                                                                                                                                           POS-030
ATTORNEY OR PARTY \MTHOUT ATTORNEY (Name, State Bar number, and address):                                       FOR COURT USE OHL Y
Thomas D. Sands, Esq.               SBN 279020
THE SANDS LAW GROUP, APLC
205 S. Broadway Ste 903
Los Angeles, CA 90012

         TELEPHONE NO. (213) 788-4412              FAX NO. (Optiona/J:(888) 623-8382
E-MAIL ADDRESS (Optional):
  ATTORNEY FOR (Name): Lev Investments, LLC
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
       sTREETADDREss:6230 Sylmar Avenue
       MAILINGADDREss:6230 Sylmar Avenue
      c1TY AND z1P coDE:V an Nuys 91401
          eRANCHNAME:Northwest Judicial District. Van Nuvs Courthouse East
      PETITIONER/PLAINTIFF:LEV INVESTMENTS, LLC

 RESPONDENT/DEFENDANT:RUVIN FEYGENBERG; MICHAEL
                   LEIZEROVITZ; SENSIBLE CONSULTING et al.
                                                                                                 CASE NUMBER:
                       PROOF OF SERVICE BY FIRST-CLASS MAIL-CIVIL                                             19VECV00878

                             (Do not use this Proof of Service to show service of a Summons and Complaint.)
1. I am over 18 years of age and not a party to this action. I am a resident of or employed in the county where the mailing
    took place.

2. My residence or business address is:
   205 S. Broadway Ste 903
   Los Angeles, CA 90012
3. On (date):09/27/2019          I mailed from (city and state): Los Angeles, California
   the following documents (specify):
   FIRST AMENDED COMPLAINT



    D     The documents are listed in the Attachment to Proof of Service by First-Class Mail-Civil (Documents Served)
          (form POS-030(D)).
4. I served the documents by enclosing them in an envelope and (check one):
   a. [ZJ depositing the sealed envelope with the United States Postal Service with the postage fully prepaid.
   b. D placing the envelope for collection and mailing following our ordinary business practices. I am readily familiar with this
              business's practice for collecting and processing correspondence for mailing. On the same day that correspondence is
              placed for collection and mailing, it is deposited in the ordinary course of business with the United States Postal Service in
              a sealed envelope with postage fully prepaid.
5. The envelope was addressed and mailed as follows:
   a. Name of person served: John G. Burgee, Esq.                                      Timothy Krantz, Esq.
   b. Address of person served:
         BURGEE & ABRAMOFF P.C.                                                        LAW OFFICE OF TIMOTHY KRANTZ
         20501 Ventura Blvd., Ste 262                                                  2082 Michelson Dr., Ste 212
         Woodland Hills, CA 91364                                                      Irvine, CA 92612

    D        The name and address of each person to whom I mailed the documents is listed in the Attachment to Proof of Service
             by First-Class Mail-Civil (Persons Served) (P0S-030(P)).

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
Date: September 27, 2019

Thomas D Sands, Esq
          (TYPE OR PRINT NAME OF PERSON COMPLETING THIS FORM)                            (SIGNATURE OF PERSON COMPLETING THIS FORM)
Fonn Approved for Optional Use
                                           PROOF OF SERVICE BY FIRST-CLASS MAIL-CIVIL                             Code of Civil Procedure.§§ 1013, 1013a
Judicial Council of California                                                                                                       www.c:ourtinfo.ca.gov
POS-030 [New January 1, 2005)                            (Proof of Service)
                    Case 1:20-ap-01065-VK                        Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                                               Desc
                                                                 Main Document    Page 50 of 77
Electronically FILED by Superior Court of California, County of Los Angeles on 03/20/2020 08:38 PM Sherri R. Carter, Executive Officer/Clerk of Court, by A. Boyadzhyan,Deputy Clerk




                    1      JOHN G. BURGEE, ESQ. (State Bar No. 132129)
                           BURGEE & ABRAMOFF, P.C.
                    2      20501 Ventura Boulevard, Suite 262
                           Woodland Hills, California 91364
                    3      Tel: (818) 264-7575
                           Fax: (818) 264-7576
                    4
                           Attorneys for Defendants RUVIN FEYGENBERG,
                    5      MICHAEL LEIZEROVITZ and SENSIBLE
                           CONSULTING AND MANAGEMENT, INC.
                    6

                    7

                    8                                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

                    9                                                  FOR THE COUNTY OF LOS ANGELES

                  10                                                              NORTHWEST DISTRICT

                  11

                  12       LEV INVESTMENTS, LLC,                  )                                CASE NO. 19VECV00878
                                                                  )
                  13                          Plaintiff,          )                                CROSS-COMPLAINT OF RUVIN
                                                                  )                                FEYGENBERG, MICHAEL LEIZEROVITZ
                  14             v.                               )                                AND SENSIBLE CONSULTING AND
                                                                  )                                MANAGEMENT, INC. FOR DAMAGES AND
                  15       RUVIN FEYGENBERG, et al.,              )                                EQUITABLE RELIEF:
                                                                  )
                  16                          Defendants.         )                                1.   BREACH OF CONTRACT
                           ____________________________________)                                   2.   BREACH OF FIDUCIARY DUTY
                  17                                              )                                3.   CONCEALMENT
                           RUVIN FEYGENBERG, MICHAEL              )                                4.   INDEMNITY
                  18       LEIZEROVITZ, and SENSIBLE              )                                5.   DECLARATORY RELIEF
                           CONSULTING AND MANAGEMENT,             )                                6.   QUIET TITLE
                  19       INC.                                   )                                7.   CANCELLATION OF INSTRUMENTS
                                                                  )                                8.   WRONGFUL FORECLOSURE
                  20                          Cross-Complainants, )                                9.   DECLARATORY AND INJUNCTIVE
                                                                  )                                        RELIEF
                  21             v.                               )
                                                                  )
                  22       LEV INVESTMENTS, LLC, DMITRI           )
                           LIOUDKOVSKI (aka Dmitri Ludkovski), )
                  23       YEVGENIYA LISITSA (aka Y. GINA         )
                           LISITSA), LISITSA LAW, INC., REAL      )
                  24       PROPERTY TRUSTEE, INC., MIKE           )
                           KEMEL, and ROES 1 to 50,               )
                  25                                              )
                                              Cross-Defendants.   )
                  26                                              )

                  27                  Cross-Complainants RUVIN FEYGENBERG, MICHAEL LEIZEROVITZ, and SENSIBLE

                  28       CONSULTING AND MANAGEMENT, INC. allege:
                                                              1
                                                                                     CROSS-COMPLAINT
 Case 1:20-ap-01065-VK         Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                Desc
                               Main Document    Page 51 of 77

 1                                                 PARTIES

 2          1.      Cross-Complainants RUVIN FEYGENBERG and MICHAEL LEIZEROVITZ are

 3   individuals who reside in the State of California.

 4          2.      Cross-Complainant SENSIBLE CONSULTING AND MANAGEMENT, INC.

 5   (“SENSIBLE”) is, and was at all times material hereto, a corporation organized and existing under

 6   the laws of the State of California.

 7          3.      Cross-Defendants DMITRI LIOUDKOVSKI (also known as Dmitri Ludkovski),

 8   YEVGENIYA LISITSA (also known as Y. GINA LISITSA), and MIKE KEMEL are individuals

 9   who conducts business in Southern California and the County of Los Angeles. Cross-Defendants

10   are informed and believe and thereon allege that LIOUSKOVSKI, LISITSA and KEMEL also

11   maintain residences in the County of Los Angeles, State of California.

12          4.      Cross-Defendant LEV INVESTMENTS, LLC (“LEV”) is, and was at all times

13   material hereto, a limited liability company organized and existing under the laws of the State of

14   California. LIOUDKOVSKI is the sole manager and principal of LEV.

15          5.      Cross-Defendant LISITSA LAW, INC. is and was at times material hereto, a

16   corporation organized and existing under the laws of the State of California, with its principal place

17   of business in Beverly Hills, California. Cross-Complainants are informed and believe and thereon

18   allege that LISITSA is and was a shareholder, director and/or officer of LISITSA LAW, INC., and

19   that LISITSA LAW, INC. is LISITSA’s law corporation. (LISITSA and LISITSA LAW, INC. are

20   collectively referred to herein as the “LISITSA PARTIES.”)

21          6.      Cross-Defendant REAL PROPERTY TRUSTEE, INC. (the “TRUSTEE”) is, and

22   was at all times material hereto, a Delaware corporation doing business in the County of Los

23   Angeles, and it is currently qualified to do business in the State of California. Cross-Complainants

24   are informed and believe and thereon allege that KEMEL is the sole officer, director and principal

25   of RPT.

26          7.      The names and capacities, whether individual, corporate, associate or otherwise, of

27   Cross-Defendants named herein as ROES 1 to 50, inclusive, are unknown to Cross-Complainants,

28   who therefore sue such Cross-Defendants by such fictitious names. Cross-Complainants will amend
                                                    2
                                            CROSS-COMPLAINT
 Case 1:20-ap-01065-VK         Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                  Desc
                               Main Document    Page 52 of 77

 1   this Cross-Complaint when the true names and capacities of such Cross-Defendants have been

 2   ascertained. Cross-Complainants further allege that each such Cross-Defendant is responsible in

 3   some manner for the actions alleged herein and further for the damages suffered by Cross-

 4   Complainants.

 5          8.       Cross-Complainants are informed and believe and thereon allege that there exists,

 6   and at all times relevant herein there existed, a unity of interest and ownership between Cross-

 7   Defendants LIOUDKOVSKI, LEV and ROES 1 to 10 (collectively the “LEV PARTIES”), such that

 8   any individuality and separateness between these parties has ceased. Additionally, Cross-

 9   Complainants are informed and believe and thereon allege that LEV and ROES 1 to 5 are

10   undercapitalized, failed to observe corporate formalities, are mere shell entities, and/or are

11   instrumentalities of LIOUDKOVSKI and ROES 6 to 10. Cross-Complainants therefore are

12   informed and believe and thereon allege that the LEV PARTIES are the alter egos of each other and

13   it would be unjust not to hold each of these parties liable for the claims against any of the other

14   parties alleged herein.

15          9.       Cross-Complainants are informed and believe and thereon allege that there exists,

16   and at all times relevant herein there existed, a unity of interest and ownership between Cross-

17   Defendants KEMEL, RPT and ROES 11 to 20 (collectively the “RPT PARTIES”), such that any

18   individuality and separateness between these parties has ceased. Additionally, Cross-Complainants

19   are informed and believe and thereon allege that RPT and ROES 11 to 15 are undercapitalized,

20   failed to observe corporate formalities, are mere shell entities, and/or are instrumentalities of

21   KEMEL and ROES 16 to 20. Cross-Complainants therefore are informed and believe and thereon

22   allege that the RPT PARTIES are the alter egos of each other and it would be unjust not to hold

23   each of these parties liable for the claims against any of the other parties alleged herein.

24                                       GENERAL ALLEGATIONS

25          10.      In or about December 2018, FEYGENBERG and LEIZEROVITZ entered into a

26   business transaction with LEV for LEV’s acquisition of a real property located in Sherman Oaks,

27   California consisting of a single-family dwelling (the “Property”). The parties’ plan was to purchase

28   a defaulted Promissory Note secured by a first position Deed of Trust for the Property which was in
                                                      3
                                             CROSS-COMPLAINT
 Case 1:20-ap-01065-VK         Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                Desc
                               Main Document    Page 53 of 77

 1   the process of being foreclosed, and to complete the non-judicial foreclosure in order for LEV to

 2   obtain title to the Property. FEYGENBERG’s and LEIZEROVITZ’s role in the transaction was

 3   principally to act as lenders who were initially secured by having an interest in the purchased Note

 4   and after foreclosure, were to be secured by a first-position lien against the Property. Pursuant the

 5   principal written agreement among the parties for this venture, which was prepared by LISITSA (the

 6   “CONTRACT”), LEV was supposed to contribute $1,022,500 to the purchase of the Note and Deed

 7   of Trust. The LISITSA PARTIES acted as counsel for all parties to the CONTRACT.

 8          11.     Unbeknownst to FEYGENBERG and LEIZEROVITZ, LIOUDKOVSKI was making

 9   secret deals with others to obtain the funds LEV needed to contribute to the purchase of the Note

10   and Deed of Trust (the “Secret Loans”). LIOUDKOVSKI purported to make these deals on behalf

11   of LEV, FEYGENBERG and LEIZEROVITZ, even though FEYGENBERG and LEIZEROVITZ

12   never gave LIOUDKOVSKI authority to do so and were unaware of the deals he was making.

13   Cross-Complainants are informed and believe and thereon allege that in order to obtain funds from

14   third parties, LIOUDKOVSKI promised them first-position liens on the Property. LIOUDKOVSKI

15   obtained an unknown amount of funds from the third parties in this manner. Cross-Complainants

16   are informed and believe and thereon allege that one of the third parties that provided funds to LEV

17   based upon LIOUDKOVSKI’s promise of a first-position lien against the Property was a relative of

18   LISITSA and that the LISITSA PARTIES were aware of these Secret Loans obtained by

19   LIOUDKOVSKI for LEV.

20          12.     LEV, FEYGENBERG and LEIZEROVITZ acquired the defaulted Promissory Note

21   on or about December 31, 2018. During the next month, the owner of the Property engaged in legal

22   actions in both the Superior Court and the Bankruptcy Court to try to derail the foreclosure.

23   LISITSA represented Lev, FEYGENBERG and LEIZEROVITZ as counsel of record in these legal

24   proceedings . Since they were principally acting as lenders, FEYGENBERG and LEIZEROVITZ

25   never agreed, expected or were told that they would be responsible for any attorneys fees or legal

26   costs incurred in order to proceed with the foreclosure. Nonetheless, they were charged in excess of

27   $24,000 for their share of Defendants’ attorneys fees for these court proceedings. FEYGENBERG

28   and LEIZEROVITZ reluctantly accepted that they were being charged for the LISITSA PARTIES’
                                                  4
                                            CROSS-COMPLAINT
 Case 1:20-ap-01065-VK        Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                 Desc
                              Main Document    Page 54 of 77

 1   attorneys fees based upon the understanding and expectation that, as lenders, they would ultimately

 2   be reimbursed for costs and expenses related to their loan when the loan was paid-off.

 3          13.     The foreclosure sale of the Property occurred on January 30, 2019. Although the

 4   Property was sold based upon a credit bid of the amount due on the Promissory Note, the sale did

 5   not proceed as agreed by FEYGENBERG, LEIZEROVITZ and LEV. Despite the agreement that

 6   only LEV would take title to the Property and that FEYGENBERG and LEIZEROVITZ would be

 7   provided with a first-position Deed of Trust as soon as the foreclosure occurred, the Trustee

 8   conducting the foreclosure sale under the direction and supervision of the LEV PARTIES and

 9   LISITSA, issued a Trustee’s Deed naming LEV, FEYGENBERG and LEIZEROVITZ jointly as

10   owners of the Property. Realizing this mistake, LISITSA prepared a Grant Deed to divest

11   FEYGENBERG and LEIZEROVITZ of ownership of the Property and a Deed of Trust to secure

12   FEYGENBERG’s and LEIZEROVITZ’s loan as a lien against the Property. (LEIZEROVITZ

13   assigned his loan to SENSIBLE, his business entity, which became a beneficiary of the Deed of

14   Trust with FEYGENBERG which the Deed of Trust was prepared by LISITSA.) These documents

15   were executed on January 31, 2019, just one day after the Trustee’s sale. However, the LISITSA

16   PARTIES, who had possession of these instruments, acting at the direction and in concert with the

17   LEV Parties, did not record them until March 22, 2019, after many demands from Cross-

18   Complainants for copies of the recorded documents.

19          14.     In early March 2019, before the Grant Deed and Deed of Trust were recorded to try

20   to conform to the parties’ agreement, LEV acting through the LISITSA PARTIES asked Cross-

21   Complainants to provide a pay-off demand for their loan in connection with an escrow for a

22   purported sale of the Property. In connection with that transaction, Cross-Complainants were told

23   that there was a “problem” with the title to the Property. That “problem” turned out to be a

24   judgment lien against FEYGENBERG for an old lawsuit that FEYGENBERG believed had been

25   settled and dismissed. Unbeknownst to FEYGENBERG, the claims against him were not dismissed

26   and a judgment was entered against him for $169,855.38. This “problem” would have never arisen

27   if the foreclosure on the Property had been handled as agreed where FEYGENBERG would never

28   have been named as a title holder of the Property. Based upon this “problem”, LEV, through its
                                                       5
                                            CROSS-COMPLAINT
Case 1:20-ap-01065-VK      Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49            Desc
                           Main Document    Page 55 of 77


  1   (Bankr. C.D. Cal. 2016). As to proceeding requiring factual findings, this Court may
  2   adjudicate those claims through the submission of proposed findings of fact and
  3   conclusions of law to the District Court. Exec. Benefits Ins. Agency v. Arkison, 573 U.S.
  4   25, 31, 134 S.Ct. 2165, 2170, 189 L.Ed.2d 83 (2014). This Court should retain
  5   jurisdiction of this action and not remand it to State Court.
  6
  7   V.     CONCLUSION.
  8          The claims that comprise this action are interrelated with core bankruptcy matters
  9   – they impact the determination of claims by creditors and the property of the estate. The
 10   Court clearly has jurisdiction of the claims and they will need to be adjudicated in
 11   connection with the administration of the bankruptcy. The State Court does not provide a
 12   reasonable alternative for this adjudication due to the substantial delay in State Court
 13   litigation exacerbated by the Covid pandemic. This Court should retain jurisdiction of
 14   this action and refrain from remanding it to State Court.
 15
 16   DATED: July 29, 2020.                      BURGEE & ABRAMOFF P.C.
 17
 18                                              By:       /s/ John G. Burgee
                                                       JOHN G. BURGEE
 19                                              Attorneys for Defendants Ruvin Feygenberg,
                                                 Michael Leizerovitz, and Sensible Consulting
 20                                              and Management, Inc.
 21
 22
 23
 24
 25
 26
 27
 28

                                                    20
 Case 1:20-ap-01065-VK        Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                  Desc
                              Main Document    Page 56 of 77

 1   agents, has demanded that SENSIBLE, which had become the sole holder of the loan initially made

 2   by FEYGENBERG and LEIZEROVITZ, agree to a payoff of the loan that is reduced by the amount

 3   of the judgment. When SENSIBLE refused to do so, LEV brought this action against Cross-

 4   Complainants seeking compensation not only for the judgment, but also other for other undisclosed

 5   liens against the Property that they supposedly caused. These claims are based in part upon the

 6   execution of a Grant Deed by LEIZEROVITZ and FEYGENBERG to convey the interest that they

 7   improperly had in the Property to LEV.

 8          15.     In October 2019, Cross-Complainants first learned about the Secret Loans when they

 9   received notice of a lawsuit brought by Mariya Ayzenberg. Ms. Ayzenberg alleged that she made a

10   $300,000 loan to LEV and Cross-Defendants, and that her loan was supposed to be secured by a

11   Deed of Trust for the Property. She recorded a Notice of Pendency of Action against the Property

12   clouding title. Prior to this time, Cross-Complainants had no idea that Ms. Ayzenberg had

13   purportedly loaned any money to LEV related to the acquisition of the Property.

14          16.     In December 2019, Cross-Complainants learned about another Secret Loan when

15   they received notice of another lawsuit brought against LEV and them, alleging that they borrowed

16   $119,000 from an undisclosed principal for the acquisition of the Property. (The lawsuit was

17   brought by FR LLC as an assignee of the Secret Loan.) The plaintiff alleged that the loan was

18   supposed to be secured by a first position Deed of Trust for the Property and, according to the court

19   docket, the plaintiff recorded a Notice of Pending Action. Prior to this time, Cross-Complainants

20   was not aware of this purported loan to LEV related to the acquisition of the Property.

21                                      FIRST CAUSE OF ACTION

22             (By All Cross-Complainants for Breach of Contract against the LEV PARTIES)

23          17.     Cross-Complainants incorporate here by reference all of the allegations set forth in

24   paragraphs 1 through 16, inclusive, of this Cross-Complaint.

25          18.     The CONTRACT is a written contract between the parties. (Due to a confidentiality

26   provision in the CONTRACT, Cross-Complainants are not attaching the documents as an exhibit,

27   but have pled the essential relevant terms.) SENSIBLE is a successor-in-interest to the benefits of

28   LEIZEROVITZ and FEYGENBERG under the CONTRACT.
                                           6
                                            CROSS-COMPLAINT
 Case 1:20-ap-01065-VK          Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                Desc
                                Main Document    Page 57 of 77

 1           19.     Cross-Complainants performed and were ready, willing and able to perform all

 2   obligations required of them pursuant to the CONTRACT except as have been waived, excused or

 3   rendered impossible by Cross-Defendants and their conduct.

 4           20.     Cross-Defendants breached the contract by (a) failing to contribute $1,022,500 of

 5   their own funds (not borrowed funds) to the acquisition of the Property, (b) not causing the

 6   Trustee’s foreclosure sale of the Property to be conducted as agreed where title to the Property was

 7   vested solely in LEV and Cross-Complainants being provided immediately with a first position

 8   Deed of Trust; and ( c) based upon promises made in connection with obtaining the Secret Loans,

 9   potentially giving third parties lien rights in the Property superior to those of Cross-Defendants.

10           21.     Based upon Cross-Defendants’ breach of contract, Cross-Complainants have

11   sustained damages in terms of the judgment against FEYGENBERG that has now become a lien

12   against the Property and the claims, clouds on title, and prospective defense costs and liability with

13   respect to the Secret Loans. Cross-Complainants believes that their damages may exceed $600,000,

14   subject to proof at the time of trial.

15                                       SECOND CAUSE OF ACTION

16                           (By all Cross-Complaints for Breach of Fiduciary Duty

17                 Against the LEV PARTIES, the LISITSA PARTIES and ROES 21 to 30)

18           22.     Cross-Complainants incorporate here by reference all of the allegations set forth in

19   paragraphs 1 through 16, inclusive, of this Cross-Complaint.

20           23.     The LEV PARTIES were Cross-Complainants’ business partners in connection with

21   the transaction memorialized by the CONTRACT. Further, the LISITSA PARTIES acted a counsel

22   for Cross-Complainants. Consequently, Cross-Defendants and each of them owed a fiduciary duty

23   of care to Cross-Complainants.

24           24.     Defendants breached their fiduciary duty to Cross-Complainants by, among other

25   things, arranging and obtaining the Secret Loans, failing to disclose the Secret Loans to Cross-

26   Complainants, and conducting the foreclosure sale of the Property so as to convey title, in part, to

27   FEYGENBERG and LEIZEROVITZ.

28   //
                                                        7
                                              CROSS-COMPLAINT
 Case 1:20-ap-01065-VK        Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                  Desc
                              Main Document    Page 58 of 77

 1          25.     As the result of Cross-Defendants' breach of fiduciary duty, Cross-Complainants

 2   have sustained damages which are believed to be in excess of $600,000.

 3          26.     Cross-Defendants' breach of fiduciary duty was committed with fraud and malice as

 4   those terms are defined in Civil Code Section 3294. Cross-Defendants knew that the Secret Loans

 5   were contrary to promises and representations made to Cross-Complainants as well as the

 6   CONTRACT, and that Cross-Complainants would sustain harm by virtue of the Secret Loans.

 7   Further, Cross-Defendants had a duty to disclose the Secret Loans to Cross-Complainants but failed

 8   to do so. Cross-Complainants are therefore entitled to an award of exemplary damages against

 9   Cross-Defendants in an amount deemed appropriate by the trier of fact.

10                                     THIRD CAUSE OF ACTION

11                          (By All Cross-Complainants for Concealment Against

12                     the LEV PARTIES, the LISITSA PARTIES and ROES 21 to 30)

13          27.     Cross-Complainants incorporate here by reference all of the allegations set forth in

14   paragraphs 1 through 16, inclusive, of this Cross-Complaint.

15          28.     By The LEV PARTIES were Cross-Complainants’ business partners in connection

16   with the transaction memorialized by the CONTRACT. Further, the LISITSA PARTIES acted a

17   counsel for Cross-Complainants. By virtue of these relationships, Cross-Defendants and each of

18   them had a duty to disclose the Secret Loans to Cross-Complainants. However, Cross-Defendants

19   failed to disclose the Secret Loans to Cross-Complainants, purposefully concealing their existence,

20   in order to deceive Cross-Complainants so that they would not know that these loans existed.

21          29.     Based upon Cross-Defendants’ concealment of the Secret Loans, Cross-

22   Complainants were unaware of those Loans and the promises that the LEV PARTIES made to third

23   parties, supposedly on Cross-Complainants’ behalf. Cross-Complainants would not have proceeded

24   with the business transaction with LEV had they known of the Secret Loans.

25          30.     Cross-Complainants have been damaged by Cross-Defendants’ deceit in terms of the

26   claims made by third parties that loaned LEV money pursuant to the Secret Loans which include

27   their placing clouds on title, and prospective defense costs and liability. Cross-Complainants

28   believes that their damages may exceed $300,000, subject to proof at the time of trial.
                                                    8
                                            CROSS-COMPLAINT
 Case 1:20-ap-01065-VK        Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49               Desc
                              Main Document    Page 59 of 77

 1          31.    Cross-Defendants' concealment of the Secret Loans was fraudulent and committed

 2   with malice as those terms are defined in Civil Code Section 3294. Cross-Defendants knew that

 3   the Secret Loans were contrary to promises and representations made to Cross-Complainants as well

 4   as the CONTRACT, and that Cross-Complainants would sustain harm by virtue of the Secret Loans.

 5   Further, Cross-Defendants had a duty to disclose the Secret Loans to Cross-Complainants but failed

 6   to do so. Cross-Complainants are therefore entitled to an award of exemplary damages against

 7   Cross-Defendants in an amount deemed appropriate by the trier of fact.

 8                                   FOURTH CAUSE OF ACTION

 9                           (By All Cross-Complainants for Indemnity Against

10                    the LEV PARTIES, the LISITSA PARTIES and ROES 21 to 30)

11          32.    Cross-Complainants incorporate here by reference all of the allegations set forth in

12   paragraphs 1 through 16, inclusive, of this Cross-Complaint.

13          33.    The third parties who made Secret Loans to LEV have brought lawsuits against

14   Cross-Complainants for the breach of such loans. Cross-Complainants have been named as

15   defendants in these actions based upon the unauthorized and fraudulent representations and

16   promises by Cross-Defendants that they were acting on behalf of Cross-Complainants. The claims

17   against Cross-Complainants in these actions are thus wholly based upon the misconduct of Cross-

18   Defendants. Cross-Complainants are therefore entitled to indemnity from Cross-Defendants for any

19   cost and expense in opposing the lawsuits based upon the Secret Loans as well as for any settlement

20   or judgment with respect to those claims that detrimentally impact Cross-Complainants.

21                                     FIFTH CAUSE OF ACTION

22                       (By All Cross-Complainants for Declaratory Relief Against

23                    the LEV PARTIES, the LISITSA PARTIES and ROES 21 to 30)

24          34.    Cross-Complainants incorporate here by reference all of the allegations set forth in

25   paragraphs 1 through 16, inclusive, of this Cross-Complaint.

26          35.    An actual controversy exists among the parties concerning their respective rights and

27   interests in connection with respect to the satisfaction of the judgment against FEYGENBERG and

28   the responsibility for the Secret Loans. Cross-Complainants contend and Cross-Defendants dispute
                                                      9
                                           CROSS-COMPLAINT
 Case 1:20-ap-01065-VK         Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                  Desc
                               Main Document    Page 60 of 77

 1   that: (a) Cross-Complainants have no responsibility to satisfy the judgment against FEYGENBERG;

 2   (b) SENSIBLE is entitled to payment of all principal, interest and any other fees and charges on the

 3   loan it holds that is secured by the Property without setoff for the judgment against FEYGENBERG;

 4   (c) Cross-Defendants are solely responsible for any and all costs and liabilities arising from the

 5   Secret Loans; and (d) Cross-Complainants are entitled to indemnity from Cross-Defendants for the

 6   claims asserted by the third parties based upon the Secret Loans, including the attorneys fees and

 7   costs incurred by Cross-Complainants in defending any action related thereto. Consequently, a

 8   judicial determination of the rights and interest of the parties with respect to these matters is

 9   necessary and appropriate.

10                                       GENERAL ALLEGATIONS

11     AS TO ADDITIONAL CLAIMS AGAINST CROSS-DEFENDANTS BY LEIZEROVITZ

12          36.     Coachella Vineyard Luxury RV Park, LLC (“RV”) owned a real property in

13   Coachella, California which is vacant land that is being developed as a luxury RV park (the “RV

14   Property”) . The RV Property is legally described as follows:

15          LOT 71 OF TRACT 30117-1, IN THE CITY OF COACHELLA, COUNTY OF
            RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN
16          BOOK 331, PAGES 71 AND 78, INCLUSIVE OF MAPS IN THE OFFICE OF THE
            COUNTY RECORDER OF SAID COUNTY.
17
            EXCEPTING THEREFROM 50% INTEREST IN AND TO ALL OIL, GAS AND
18          OTHER HYDROCARBON SUBSTANCES IN AND UNDER SAID LAND AS
            RESERVED BY CANAL WATER LANDOWNERS, A CALIFORNIA
19          CORPORATION IN DEED RECORDED MAY 27, 1954 IN BOOK 1592, PAGE
            201 OF OFFICIAL RECORDS.
20
            EXCEPT THEREFROM THAT PORTION WHICH FALL WITHIN THE
21          BOUNDARIES OF TRACT 328610-1, AS SHOWN ON THE SUBDIVISION MAP
            FILED ON MAY 2,2006 IN BOOK 401 OF MAPS, PAGES 79 TO 88 INCLUSIVE
22          IN THE OFFICE OF THE RIVERSIDE COUNTY RECORDER.

23          APN: 601-620-012-0.

24          37.     Prior to July 2018, LEIZEROVITZ held certain Deeds of Trust securing loans he had

25   made to RV and affiliated entities. Pursuant to an agreement with RV and others, LEIZEROVITZ

26   agreed to release his Deeds of Trust on the RV Property to allow RV to obtain new financing for the

27   development of that property. The new financing including a loan made by LEV on or about July

28   31, 2018, purporting to be in the principal amount of $2,000,000 (the “LEV Loan”). The LEV Loan
                                                      10
                                             CROSS-COMPLAINT
 Case 1:20-ap-01065-VK        Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                 Desc
                              Main Document    Page 61 of 77

 1   was secured by a first-position Deed of Trust on the RV Property (the “LEV Deed of Trust”) which

 2   was recorded on August 7, 2018.

 3          38.     In consideration for releasing his Deeds of Trust against the RV Property,

 4   LEIZEROVITZ received, among other things, an unsecured Promissory Note from RV in the

 5   amount of $400,000 (the “Unsecured Note”) and a Promissory Note (the “Secured Note”) which

 6   was secured by a Deed of Trust against the RV Property in the amount of $500,000 (the “RV Deed

 7   of Trust”).

 8          39.     In February 2019, RV agreed that the Unsecured Note would be secured by the RV

 9   Deed of Trust as an extension of credit. Additionally, LEIZEROVITZ agreed to provide RV with a

10   further loan of $50,000 as an extension of the loan secured by the RV Deed of Trust. The total

11   amount secured by the RV Deed of Trust was therefore $950,000. The RV Deed of Trust was

12   recorded on February 7, 2019 and constituted a third-position lien on the RV Property.

13          40.     On June 17, 2019, LEV declared the LEV Loan to be in default. The Notice of

14   Default was prepared by the RPT PARTIES as the successor Trustee for the LEV Deed of Trust and

15   recorded on June 19, 2019. The Notice of Default declared that the amount due on the LEV Loan

16   was $2,450,244.27. The asserted amount of the default was disputed by RV.

17          41.     LEV recorded a Notice of Sale in connection with its foreclosure on the RV Property

18   on September 19, 2019. The sale was set for October 15, 2018.

19          42.     Although LEV ultimately reduced its payoff demand for its loan, RV continued to

20   dispute the amount demanded by LEV and brought a legal action in the Riverside Superior Court

21   seeking a restraining order and preliminary injunction to prevent LEV from completing the

22   foreclosure with the excessive payoff demand (GA&TV Inc. v. Lev Investments, LLC, Case Number

23   RIC 1905065) (the “Riverside Acton”). The Riverside Court granted the restraining order on

24   October 10, 2019. By stipulation of the parties, the hearing on the preliminary injunction was heard

25   on November 6, 2019. Although the Riverside Court agreed that the Notice of Default and the

26   original demand by LEV was excessive, the Court denied the preliminary injunction sought by RV.

27   Nonetheless, the Riverside Court specifically stated that the foreclosure sale would need to be based

28   upon LEV’s reduced demand.
                                                      11
                                            CROSS-COMPLAINT
Case 1:20-ap-01065-VK   Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49   Desc
                        Main Document    Page 62 of 77


  1
  2
  3                                    EXHIBIT 2
  4
  5                               CROSS-COMPLAINT
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            24
 Case 1:20-ap-01065-VK         Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                  Desc
                               Main Document    Page 63 of 77

 1           43.    The expiration of the temporary retraining order and the Court’s denial of the

 2   preliminary injunction was on November 6, 2019. Civil Code 2924g(d) imposes an automatic seven

 3   day stay upon a foreclosure sale after the expiration of a temporary retraining order and denial of a

 4   preliminary injunction, unless there is an express court order waiving the provisions of that statute.

 5   Here, there was no waiver of the stay by the Court. Hence, pursuant to Civil Code 2924g(d), the

 6   earliest date that LEV could proceed with its foreclosure sale of the RV Property was November 13,

 7   2019.

 8           44.    LEIZEROVITZ was following LEV’s foreclosure and the Riverside Action as a

 9   junior lien holder. LEIZEROVITZ was interested in the foreclosure and in possibly acquiring the

10   RV Property at the foreclosure sale in order to protect his financial interest in the property by virtue

11   of the RV Deed of Trust. However, on or about November 12, 2019, LEIZEROVITZ learned that

12   the RPT PARTIES conducted the foreclosure for LEV on November 7, 2019. The sale was

13   therefore in violation of Civil Code 2924g(d) and LEIZEROVITZ was denied the opportunity to

14   attend the foreclosure and prospectively purchase the RV Property.

15           45.    Furthermore, the Trustee’s Deed from LEV’s foreclosure on the RV Property

16   indicates that the foreclosure proceeded based upon an unpaid debt of $2,570,949.36 and that the

17   amount paid by LEV as a credit bid was $2,500,000.00. This amount appears to be in excess of the

18   amount that the Riverside Court ruled was appropriate so that the foreclosure was in violation of

19   this Court’s Order. In this regard, it is questionable that LEV could have submitted a credit bid for

20   $2,500,000 since that appears to be more than the Riverside Court determined was owed on the

21   loan.

22           46.    Cross-Complainants are informed and believe and thereon allege that RV demanded

23   that the improper foreclosure sale of the RV Property be set aside. However, Cross-Defendants

24   have failed to cancel the Trustee’s Deed or confirm RV’s title to the Property which would restore

25   the RV Deed of Trust and LEIZEROVITZ’s secured interest in the property. As a result,

26   LEIZEROVITZ has lost his security interest in the RV Property which devalues his loans to RV and

27   denies him the opportunity to foreclose on the RV Property if the loans are not repaid.

28   //
                                                        12
                                             CROSS-COMPLAINT
 Case 1:20-ap-01065-VK            Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                Desc
                                  Main Document    Page 64 of 77

 1                                         SIXTH CAUSE OF ACTION

 2                         (By LEIZEROVITZ for Quiet Title against the LEV PARTIES)

 3               47.    Cross-Complainants incorporate here by reference all of the allegations set forth in

 4   paragraphs 1 through 9, and 36 through 46, inclusive, of this Cross-Complaint.

 5               48.    The foreclosure sale of the RV Property was in violation of law and void based upon

 6   the failure of consideration. The foreclosure was thus ineffective to divest RV of title to the RV

 7   Property and extinguish the RV Deed of Trust.

 8               49.    Cross-Defendants claim and assert that LEV is the owner of the RV Property and that

 9   the RV Deed of Trust was extinguished pursuant to the improper and unlawful foreclosure sale.

10   Cross-Defendants’ claim of title to the RV Property is adverse to the claim of LEIZEROVITZ that

11   the RV Deed of Trust remains a valid encumbrance of title to the property.

12               50.    LEIZEROVITZ seeks to quiet title as of November 7, 2019 (the date of the unlawful

13   foreclosure) as to the RV Deed of Trust as a valid and existing encumbrance of title to the RV

14   Property free and clear of any liens Cross-Defendants caused to become attached to the property

15   since that date.

16               51.    LEIZEROVITZ has and will sustain incidental damages, subject to proof at the time

17   of trial.

18                                       SEVENTH CAUSE OF ACTION

19                               (By LEIZEROVITZ for Cancellation of Instruments

20                      against the LEV PARTIES, the RPT PARTIES and ROES 31 to 40)

21               52.    Cross-Complainants incorporate here by reference all of the allegations set forth in

22   paragraphs 1 through 9, and 36 through 46, inclusive, of this Cross-Complaint.

23               53.    The RPT PARTIES’ foreclosure sale of the RV Property was in violation of law and

24   void based upon the failure of consideration. The RPT PARTIES therefore did not have legal

25   authority to execute the Trustee’s Deed purported conveying title to the RV Property to LEV and the

26   Trustee’s Deed is a void instrument.

27               54.    LEIZEROVITZ has and will sustain serious injury and pecuniary loss based upon

28   LEV’s claims of title to the RV Property pursuant to the invalid Trustee’s Deed. Among other
                                                     13
                                                CROSS-COMPLAINT
 Case 1:20-ap-01065-VK           Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                Desc
                                 Main Document    Page 65 of 77

 1   things, LEIZEROVITZ has lost security for loans totaling $950,000 in principal. The Court should

 2   therefore declare that the Trustee’s Deed is canceled and of no force and effect.

 3               55.   LEIZEROVITZ has and will sustain incidental damages, subject to proof at the time

 4   of trial.

 5                                       EIGHTH CAUSE OF ACTION

 6                                (By LEIZEROVITZ for Wrongful Foreclosure

 7                     against the LEV PARTIES, the RPT PARTIES and ROES 31 to 40)

 8               56.   Cross-Complainants incorporate here by reference all of the allegations set forth in

 9   paragraphs 1 through 9, and 36 through 46, inclusive, of this Cross-Complaint.

10               57.   As describe herein, Cross-Defendants caused an illegal foreclosure sale of the RV

11   Property. The foreclosure was in violation of Civil Code 2924g(d) and this Court’s specific order.

12   The sale and the resulting Trustee’s Deed are therefore void.

13               58.   LEIZEROVITZ was following LEV’s foreclosure and the Riverside Action as a

14   junior lien holder. LEIZEROVITZ was interested in possibly acquiring the RV Property at the

15   foreclosure sale in order to protect his financial interest in the property by virtue of the RV Deed of

16   Trust. However, LEIZEROVITZ was preempting from monitoring the foreclosure and

17   prospectively acquiring the RV Property by Cross-Defendants’ action in surreptitiously proceeding

18   with the trustee’s sale before it was legal to do so.

19               59.   LEIZEROVITZ has been substantially damaged based upon the loss of the RV

20   Property as security for his loans. Without the RV Property as security, LEIZEROVITZ expects to

21   have difficulty in obtaining repayment and his damages could be in excess of $1,000,000.

22               60.   Even if the Court restores RV’s title to the property and LEIZEROVITZ’s Deed of

23   Trust, LEIZEROVITZ has and will sustain incidental damages, subject to proof at the time of trial.

24                                        NINTH CAUSE OF ACTION

25                           (By LEIZEROVITZ for Declaratory and Injunctive Relief

26                     against the LEV PARTIES, the RPT PARTIES and ROES 31 to 40)

27               61.   Cross-Complainants incorporate here by reference all of the allegations set forth in

28   paragraphs 1 through 9, and 36 through 46, inclusive, of this Cross-Complaint.
                                                     14
                                               CROSS-COMPLAINT
 Case 1:20-ap-01065-VK           Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49              Desc
                                 Main Document    Page 66 of 77

 1           62.     A current dispute exists between the parties as to the invalidity of LEV’s foreclosure

 2   on the RV Property and whether LEIZEROVITZ’s Deed of Trust was extinguished.

 3   LEIZEROVITZ contends that Cross-Defendants’ non-judicial foreclosure sale of the RV Property is

 4   void and that the RV Deed of Trust remains a valid encumbrance of the RV Property. Cross-

 5   Defendants deny and dispute these contentions. LEIZEROVITZ therefore seeks a judicial

 6   determination of this controversy which is necessary and appropriate to determine ownership of the

 7   RV Property and prevent Cross-Defendants from depriving LEIZEROVITZ of security for his loans

 8   to RV and its affiliates.

 9           63.     LEIZEROVITZ is informed and believes and thereon alleges that Cross-Defendants

10   plan to encumber, hypothecate, transfer, and/or sell the RV Property. Such action will potentially

11   prevent LEIZEROVITZ from obtaining the relief sought through this action and cause irreparable

12   damage to LEIZEROVITZ. LEIZEROVITZ is owed over $1,000,000 that is supposed to be secured

13   by the RV Property. The Court should therefore issue a temporary restraining order and preliminary

14   injunction enjoining Cross-Defendants from encumbering, hypothecating, transferring, and/or

15   selling the RV Property during the pendency of this action as well as a permanent injunction once

16   the parties’ rights are determined by the Court.

17                                                 PRAYER

18           WHEREFORE, Cross-Complainants pray for judgment against Cross-Defendants, and each

19   of them, as follows:

20   ON THE FIRST CAUSE OF ACTION:

21           1.      For compensatory damages of $600,000.00, according to proof;

22   ON THE SECOND CAUSE OF ACTION:

23           2.      For compensatory damages of $600,000.00, according to proof;

24           3.      For punitive damages;

25   ON THE THIRD CAUSE OF ACTION:

26           4.      For compensatory damages of $300,000.00, according to proof;

27           5.      For punitive damages;

28   //
                                                        15
                                             CROSS-COMPLAINT
 Case 1:20-ap-01065-VK         Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                  Desc
                               Main Document    Page 67 of 77

 1   ON THE FOURTH OF ACTION:

 2          6.      For an order that Cross-Defendants indemnify Cross-Complainants for any cost and

 3   expense in opposing the lawsuits based upon the Secret Loans as well as for any settlement or

 4   judgment with respect to those claims that detrimentally impact Cross-Complainants;

 5   ON THE FIFTH CAUSE OF ACTION:

 6          7.      For a judicial determination and declaration that: (a) Cross-Complainants have no

 7   responsibility to satisfy the judgment against FEYGENBERG; (b) SENSIBLE is entitled to payment

 8   of all principal, interest and any other fees and charges on the loan it holds that is secured by the

 9   Property without setoff for the judgment against FEYGENBERG; (c) Cross-Defendants are solely

10   responsible for any and all costs and liabilities arising from the Secret Loans; and (d) Cross-

11   Complainants are entitled to indemnity from Cross-Defendants for the claims asserted by the third

12   parties based upon the Secret Loans, including the attorneys fees and costs incurred by Cross-

13   Complainants in defending any action related thereto;

14   ON THE SIXTH CAUSE OF ACTION:

15          8.      For a judgment quieting LEIZEROVITZ’S Deed of Trust to the RV Property senior

16   to any liens created by LEV since November 7, 2019;

17          9.      For incidental damages subject to proof at the time of trial;

18   ON THE SEVENTH CAUSE OF ACTION:

19          10.     For cancellation of the Trustee’s Deed purporting to convey title to the RV Property

20   to LEV;

21          11.     For incidental damages subject to proof at the time of trial;

22   ON THE EIGHTH CAUSE OF ACTION:

23          12.     For compensatory damages of $1,000,000.00, according to proof;

24   ON THE NINTH CAUSE OF ACTION:

25          13.     For a permanent injunction enjoining Cross-Defendants from encumbering,

26   hypothecating, transferring, and/or selling the RV Property;

27          14.     For a temporary restraining order and preliminary injunction enjoining Cross-

28   Defendants from encumbering, hypothecating, transferring, and/or selling the RV Property during
                                                   16
                                             CROSS-COMPLAINT
 Case 1:20-ap-01065-VK        Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49             Desc
                              Main Document    Page 68 of 77

 1   the pendency of this action;

 2   ON ALL CAUSES OF ACTION:

 3          15.     For prejudgment interest pursuant to Civil Code Sections 3287 and/or 3288;

 4          16.     For costs of suit; and

 5          17.     For such further relief as the Court deems just and proper.

 6

 7   DATED: March 20, 2020.                       BURGEE & ABRAMOFF P.C.

 8
                                                  By:     /s/ John G. Burgee
 9                                                       JOHN G. BURGEE
                                                  Attorneys for Defendants and Cross-Complainants
10                                                RUVIN FEYGENBERG, MICHAEL LEIZEROVITZ
                                                  and SENSIBLE CONSULTING AND
11                                                MANAGEMENT, INC.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        17
                                             CROSS-COMPLAINT
 Case 1:20-ap-01065-VK        Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49                 Desc
                              Main Document    Page 69 of 77

 1                                          PROOF OF SERVICE

 2
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3
             I am employed in the County of Los Angeles, State of California. I am over the age of 18
 4   and not a party to the within action. My business address is 20501 Ventura Boulevard, Woodland
     Hills, California 91364.
 5
              On March 20, 2020, I served the foregoing document described as: CROSS-COMPLAINT
 6   OF RUVIN FEYGENBERG, MICHAEL LEIZEROVITZ AND SENSIBLE CONSULTING AND
     MANAGEMENT, INC. FOR DAMAGES AND EQUITABLE RELIEF on the interested parties in
 7   this action:

 8   /X/    by placing / / the original /X/ a true copy thereof enclosed in sealed envelopes addressed as
            follows:
 9
            James R. Felton, Esq.
10          G&B Law, LLP
            16000 Ventura Blvd., Suite 1000
11          Encino, California 91436-2730
            E: jfelton@gblawllp.com
12          Fax: 818-986-6534

13   [X]    BY MAIL

14          [X]    As follows: I am "readily familiar" with the firm's practice of collection and
                   processing correspondence for mailing. Under that practice it would be deposited
15                 with U.S. postal service on that same day with postage thereon fully prepaid at
                   Woodland Hills, California in the ordinary course of business. I am aware that on
16                 motion of the party served, service is presumed invalid if postal cancellation date or
                   postage meter date is more than one day after date of deposit for mailing in affidavit.
17
     [ ]    **(BY PERSONAL SERVICE) I delivered such envelope by hand to the office/home of the
18          addressee.

19
            Executed March 20, 2020, at Woodland Hills, California.
20
     /X/    (State) I declare under penalty of perjury under the laws of the State of California that the
21                  above is true and correct.

22
       John Burgee                                      /s/ John G. Burgee
23   Type or Print Name                               Signature

24

25

26

27

28
                                                      18
                                            CROSS-COMPLAINT
Case 1:20-ap-01065-VK   Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49   Desc
                        Main Document    Page 70 of 77


  1
  2
  3                                    EXHIBIT 3
  4
  5                     SUPERIOR COURT ORDER OF JULY 10, 2020
  6                             RE: TRIAL SCHEDULING
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            25
      Case 1:20-ap-01065-VK          Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49 Desc
                                     Main Document    Page 71 of 77                2020-GEN-0 19-00



                                                                                        FILED
                                                                                Superior Court of CaIiftrnia
                                                                                  County of Los Angeles
 2                                                                                    JUL1OZOZO
 3                                                                         Sherri 13.,Carter, Exçutive OffleerlClerk
                                                                            By /%% ,t’X.                  ,fleputy
 4                                                                                cZIRizalinda Mina

 5                           SUPERIOR COURT OF THE STATE Of CALIFORNIA

 6                                  FOR THE COUNTY Of LOS ANGELES

 7
     ADMiNISTRATIVE ORDER OF THE                         GENERAL ORDER
 8   PRESIDING JUDGE RE COVD-19
     PANDEMIC
 9

10

11

12            As the COVID-19 pandemic continues unabated, the Superior Court of California, County of

13   Los Angeles (Court or LASC) continues to implement measures designed to protect the public it

14   serves and those whose livelihood depends on the Court while safeguarding the rights of all

15   participants in court proceedings. The Court must continually evaluate the balance between those twin

16   concerns as the novel coronavirus contagion rate in Los Angeles County increases and Public Health

17   authorities provide more guidance about how to slow its spread.

18            To that end, the Court again sought and obtained authority from Chief Justice Tani Cantil

19   Sakauye to issue judicial emergency orders under Government Code section 68115 continuing certain

20   cases.

21

22            ACCORDINGLY, THE COURT HEREBY FINDS, AND ORDERS AS FOLLOWS:

23            1. Courthouse Access & Remote Appearances:
24               a. In the interest of safeguarding the well-being of court users and enforcing social
25                   distancing, persons seeking services from the Clerk’s Office, court support services,
26                   and/or the Self-Help Center must have a prescheduled appointment. Appointments
27                   may be made the same day for persons seeking restraining orders who have
28


                    ADMINISTRATIVE ORDER OF THE PRESIDING JUDGE RE COVID- 19 PANDEMIC
     Case 1:20-ap-01065-VK       Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49 Desc
                                 Main Document    Page 72 of 77                2020-GEN-0 19-00




 1              completed paperwork and arrive at the courthouse no later than 3:00 p.m. For
 2              telephone or video assistance, or to schedule an appointment, the telephone number

                for each courthouse is listed at the courthouse entry and posted on the Court’s

                website, www.lacourt.org.

             b. Access to LASC proceedings shall be limited to the judicial officer presiding, Court
 6              personnel, parties, counsel, witnesses, and those members of the public (including
 7              news reporters and news media representatives) as can be accommodated in the
 8              designated courtroom while enforcing social distancing. The determination of

                courtroom capacity shall be made by the Judge or Commissioner presiding in the
10              courtroom.
11           c. In furtherance of Executive Order N-33-20, paragraph 4, subpart (b), and as required
12              by the California Rules of Court, Emergency Rule 12, the Court orders all parties
13              who use e-fihing to accept electronic service, except in those circumstances when
14              personal service is required by law or where any of the parties are self-represented.
15           d. Parties and counsel are strongly urged to make use of technology for remote
16              appearances, whenever possible.
17           e. Judicial officers retain the discretion to require the use of technology for remote
18              appearances for the duration of this general order.
19

20        2. Face Coverings and Social Distancing:

21           a. In accordance with General Order No. 2020-GEN-016-01 issued on July 6, 2020, all

22              persons are required to wear face coverings over their nose and mouth while they are

23              in a courthouse. Persons whose disabilities preclude them from wearing face

24              coverings compliant with the California Department of Public Health Guidance

25              Concerning the Use of Face Coverings issued on June 18, 2020, are urged to seek an

26               accommodation under Rule 1.100 of the California Rules of Court in advance of their

27               appearance.

28

                                                 2
               ADMINISTRATIVE ORDER OF THE PRESIDING JUDGE RE COVID-19 PANDEMIC
     Case 1:20-ap-01065-VK           Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49 Desc
                                     Main Document    Page 73 of 77                2020-GEN-01 9-00




 1           b. To enforce social distancing, each court shall schedule only the number of matters
 2                during each session that it can conduct while enforcing social distancing
 3                requirements.
 4        3. Continuances:
 5           a.          Criminal:
 6                    i.        The Court extends the time period provided under section 825 of the Penal
 7                              Code within which a defendant charged with a felony offense must be taken
 8                              before a magistrate from 48 hours to not more than seven (7) days,
 9                              applicable only to cases in which the statutory deadline otherwise would
10                              expire from July 10, 2020 to August 8, 2020, inclusive.
11                   ii.        Pursuant to the authority granted by the March 30, 2020 Statewide
12                              Emergency Order by Tani G. Cantil-Sakauye, Chief Justice of California
13                              and Chair of the Judicial Council which the Court implemented in its
14                              General Order No. 2020-GEN-07-00 issued on April 2, 2020, and until
15                              further notice, the Court extends the time provided by section 859b of the
16                              Penal Code for the holding of a preliminary examination and the
17                              defendant’s right to release from 10 court days to not more than 30 court
18                              days.
19                  iii.        The Court extends the time period provided in section 1382 of the Penal
20                              Code for the holding of a criminal trial by not more than 30 days, applicable
21                              only to cases in which the statutory deadline otherwise would expire from
22                              July 15, 2020 to September 14, 2020, inclusive.
23                 iv.          The Court extends by 90 court days the time to submit status reports and
24                              progress reports for defendants for whom a status report or progress report
25                              was due from July 10, 2020 to August 8, 2020, inclusive. The court shall
26                              provide notice of when the new proceeding will be held.
27

28

                                                    3
                  ADMINISTRATIVE ORDER Of THE PRESIDING JUDGE RE COVID-19 PANDEMIC
     Case 1:20-ap-01065-VK      Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49 Desc
                                Main Document    Page 74 of 77                2020-GEN-0 19-00



 1                  v.      The Court extends by 90 court days, unless statutorily required otherwise,
 2                          the time to hold misdemeanor post-arraignment proceedings in which the

                            defendant is out of custody that would otherwise be set from July 10, 2020

                            to August 8, 2020, inclusive.
 5          b.       Juvenile Dependency and Juvenile Delinquency:
 6                   i.    The Court extends the time periods provided in section 313 of the Welfare

                            and Institutions Code within which a minor taken into custody pending
 $                          dependency proceedings must be released from custody to not more than
 9                         seven (7) days, applicable only to minors for whom the statutory deadline
10                          would otherwise expire from July 10, 2020 to August 8, 2020, inclusive.
11                  ii.    The Court extends the time periods provided in section 315 of the Welfare
12                          and Institutions Code within which a minor taken into custody pending
13                         dependency proceedings must be given a detention hearing to not more than
14                         seven (7) days, applicable only to minors for whom the statutory deadline
15                          would otherwise expire from July 10, 2020 to August 8, 2020, inclusive.
16                 iii.    The Court extends the time periods provided in sections 632 and 637 of the
17                         Welfare and Institutions Code within which a minor taken into custody
18                          pending wardship proceedings and charged with a felony offense must be
19                         given a detention hearing or rehearing to not more than seven (7) days,
20                          applicable only to minors for whom the statutory deadline would otherwise
21                         expire from July 10, 2020 to August 8, 2020, inclusive.
22                 iv.     The Court extends the time period provided in section 334 of the Welfare
23                          and Institutions Code within which a hearing on a juvenile dependency
24                         petition must be held by not more than fifteen (15) days, applicable only to
25                          minors for whom the statutory deadline would otherwise expire from July
26                          10, 2020 to August 8, 2020, inclusive.
27

2$

                                                   4
                 ADMINISTRATIVE ORDER Of THE PRESIDING JUDGE RE COVID-19 PANDEMIC
     Case 1:20-ap-01065-VK          Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49 Desc
                                    Main Document    Page 75 of 77                 2020-GEN-0 19-00



 1                   v.         The Court extends the time period provided in section 657 of the Welfare
 2                              and Institutions Code within which a hearing on a wardship petition for a
 3                              minor charged with a felony offense must be held by not more than fifteen
 4                              (15) days, applicable only to minors for whom the statutory deadline

                                otherwise would expire from July 10, 2020 to August 8, 2020, inclusive.
 6           c.       Unlawful Detainer:
 7                    The Court deems July 10, 2020 to August 8, 2020, inclusive, a holiday/holidays for
 $                    purposes of computing time under Code of Civil Procedure section 1167. The Court

                      finds good cause to continue all unlawful detainer trials without a determination
10                    pursuant to Code of Civil Procedure section 1170.5(c).
11           d.       Small Claims:
12                    The Court deems July 10, 2020 to August 8, 2020, inclusive, a holiday/holidays for
13                    purposes of computing the time under Code of Civil Procedure section 116.330(a)
14                    (requires a small claims matter to be scheduled for hearing no earlier than 20 days
15                    but not more than 70 days from the date of the order directing the parties to appear
16                    at the hearing).
17          e.        Traffic and Infractions:

                      All traffic and infraction arraignments and trials scheduled from July 10, 2020 to
19                    August 8, 2020, inclusive, are continued. The parties shall receive notice of the
20                    date on which the hearing shall be set.
21          f.        Trials:
22                   i.         All non-jury trials, unless statutorily required otherwise, including in Civil,
23                              Criminal, Family Law, Juvenile Dependency, Probate, and Traffic,
24                              scheduled from July 10, 2020 to August 8, 2020, inclusive, are continued
25                              until further notice. All pre-trial dates for trials that are continued pursuant
26                              to paragraph        are also continued consistent with the new trial date.
                                               (0
27

28

                                                    5
                  ADMINISTRATIVE ORDER OF THE PRESIDING JUDGE RE COVID-19 PANDEMIC
     Case 1:20-ap-01065-VK            Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49 Desc
                                      Main Document    Page 76 of 77                2020-GEN-0 19-00



 1                  ii.          Except as noted below, Civil non-jury trials shall not be set to commence
 2                               before November 16, 2020.
 3                               1.      The Court plans to set certain Unlawful Detainer non-jury trials, and
 4                                       those non-jury trials in preference cases that can be tried in
 5                                       compliance with social distancing protocols, to commence on or
 6                                       after October 5, 2020.
 7                        iii.   All Civil jury trials, including Unlawful Detainer trials, scheduled from July
 $                               10, 2020 to August 8, 2020, inclusive, are continued. The parties shall be
 9                               notified of the continued trial date by the court. All pre-trial dates for trials
10                               that are continued pursuant to this paragraph are also continued consistent
11                               with the new trial date.
12                               1.      Except as noted below, the Court will not set any Civil jury trials to
13                                       commence before January 2021.
14                                       a.      Certain Unlawful Detainer jury trials will be set to
15                                               commence on or after October 5, 2020.
16

17         THIS ORDER IS EFFECTIVE IMMEDIATELY AND WILL REMAIN IN EFFECT
18   UNTIL AUGUST 8, 2020, AND MAY BE AMENDED AS CIRCUMSTANCES REQUIRE.
19         GOOD CAUSE APPEARING THEREFOR, IT IS SO ORDERED.
20




23   DATED: July 10, 2020


                                                             Presiding Judge
25

26

27

28

                                                   6
                 ADMINISTRATIVE ORDER OF THE PRESIDING JUDGE RE COVID-19 PANDEMIC
Case 1:20-ap-01065-VK   Doc 24 Filed 07/29/20 Entered 07/29/20 21:11:49   Desc
                        Main Document    Page 77 of 77
